ITEMID: 001-93948
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF GIULIANI AND GAGGIO v. ITALY
IMPORTANCE: 3
CONCLUSION: No violations of Art. 2 (substantive aspect);Violation of Art. 2 (procedural aspect);No violation of Art. 38;Non-pecuniary damage - award
JUDGES: Giovanni Bonello;Ján Šikuta;Josep Casadevall;Lech Garlicki;Nicolas Bratza;Vladimiro Zagrebelsky
TEXT: 7. The applicants were born in 1938, 1944 and 1972 respectively and live in Genoa and Milan.
8. On 19, 20 and 21 July 2001 the G8 summit was held in Genoa. Numerous “anti-globalisation” demonstrations were staged in the city and substantial security measures were put in place by the Italian authorities. Under Law no. 349 of 8 June 2000, the prefect of Genoa was authorised to deploy armed forces personnel. In addition, the part of the city where the G8 were meeting (the historic centre) was designated as a “red zone” and cordoned off by means of a metal fence. As a result, only residents and persons working in the area were allowed access. Access to the port was blocked and the airport was closed. The red zone was contained within a yellow zone, which in turn was surrounded by a white (normal) zone.
9. With regard to the written orders issued by the officer in charge of the lawenforcement agencies, who was responsible for maintaining and restoring public order, the Government submitted to the Court service orders dated 14, 17 and 19 July 2001. Each of these orders began with the sentence: “The present order amends and supplements service order no. 2143/R of 12 July concerning law enforcement and security at the G8 summit to be held in Genoa from 20 to 22 July, as follows.” The order of 12 July was not submitted.
10. The service order of 19 July 2001 is the one issued the day before the events. It sums up the priorities of the law-enforcement agencies as follows: establishing a line of defence within the “red zone”, with the task of repelling rapidly any attempt to break through; establishing a line of defence within the “yellow zone” to deal with any incidents, taking account of the position of the demonstrators in various locations and of actions perpetrated by more extremist elements; finally, putting in place publicorder measures on the streets concerned by the demonstrations, in view of the risk of violence encouraged by the presence of crowds of people.
11. The parties agreed as to the fact that the service order of 19 July 2001 amended the plans hitherto established regarding the deployment of the available means and resources to enable the lawenforcement agencies to counter effectively any attempt to enter the red zone by participants in the demonstration by the Tute bianche (“White overalls”) which had been announced and authorised for the following day.
Referring to testimonies given during the criminal proceedings instituted against twenty-five demonstrators (see “the trial of the twenty-five” below), the applicants stated that the service order of 19 July gave the detachment of carabinieri concerned a “roving brief”, whereas it had previously been supposed to remain in one location.
As regards the manner in which these instructions were circulated, the Government stated that the orders issued and received by the officers on the ground were communicated orally. The applicants, meanwhile, referred to the evidence given to the public prosecutor and also in the context of the “trial of the twenty-five”, in particular by Mr Lauro (see paragraph 56 below).
12. The parties agreed that a radio communication system had been put in place, with an operations control room located in the questura (police headquarters), which was in radio contact with the officers on the ground. The carabinieri and police officers could not communicate directly amongst themselves by radio; they could only contact the control room.
13. The judgment given in the “trial of the twenty-five” (see below), which was added to the case file, makes clear that there had been some tensions before the G8 summit began. Hence, on 16 July, a bomb had been sent to the carabinieri. On 17 July a van containing an explosive device had been found near the Carlini stadium, where accommodation was to be provided for the persons taking part in the large demonstration on 20 July (the Tute bianche march). On 18 July law-enforcement officers went to the stadium to carry out checks. Approximately 500 demonstrators were there. The search lasted for about an hour and was conducted in the presence of journalists. The demonstrators showed their “personal protective equipment” in the form of Plexiglas shields and clothing designed to absorb the impact of possible clashes with the law-enforcement agencies.
14. The same judgment noted that on the morning of 20 July groups of particularly aggressive demonstrators, wearing balaclavas and masks (the “Black Bloc”) had sparked numerous incidents and clashes with lawenforcement officers. At around 1.30 p.m. the Tute bianche march was ready to set off from the Carlini stadium. This was a demonstration involving several organisations: representatives of the “No Global” movement and of community centres, and young communists from the Rifondazione comunista party. While they believed in non-violent protest (civil disobedience), they had announced a strategic objective, namely to try to penetrate the red zone. For that reason the Genoa police chief (questore) had decided on 19 July 2001 to prohibit the Tute bianche procession from entering the red zone or the zone adjacent to it, and had deployed lawenforcement officers to halt the procession at Piazza Verdi. Consequently, the demonstrators were able to march from the Carlini stadium and all the way along Via Tolemaide to Piazza Verdi, that is to say, well beyond the junction of Via Tolemaide and Corso Torino, where the events dealt with below took place. At around 1.30 p.m. the procession set off and headed slowly westwards. As they proceeded, the demonstrators appeared calm and in good spirits, at least until they saw columns of smoke coming from the direction of Via Canevari and a burnt-out car on Via Montevideo, at which point some tension set in. There were signs of earlier disorder in the area around Via Tolemaide. The procession was headed by a contact group made up of politicians and a group of journalists carrying video recorders and cameras. The procession slowed down and made a number of stops. Further down, around Via Tolemaide, there were incidents involving persons wearing masks and balaclavas and law-enforcement officers. The procession reached the railway tunnel at the junction with Corso Torino. Suddenly, tear gas was fired on the demonstrators by carabinieri under the command of Mr Mondelli.
15. Mondelli, commander of the Alpha company of carabinieri, had informed his headquarters that his radio could only receive messages and that he did not have a guide to Genoa who knew the streets well. He was on Piazza Tommaseo with 200 carabinieri who were equipped with the new Tonfa truncheons, shields, new CS gas grenades and guns for firing them, as well as flame-resistant suits and fire-fighting equipment. At 2.29 p.m. the communications centre ordered Mondelli to go quickly to Piazza Giusti, as the Tute bianche procession was on its way down Corso Gastaldi. Mondelli agreed. Although there were three possible routes to his destination, he chose the route which put the company at risk of crossing the path of the Tute bianche, taking them along Via Invrea to the intersection with Corso Torino. A few minutes before 3 p.m. the carabinieri, finding themselves in the path of the demonstrators, attacked the Tute bianche, first using tear gas, then advancing and using their truncheons. The procession was pushed back towards the east (to the junction with Via Casaregis). The attack lasted for about two minutes. It had not been ordered either by the carabinieri control room or by the person authorised to do so. The carabinieri pushed the demonstrators back to the junction with Via Invrea. Once there, the demonstrators split up: some headed towards the seafront, while others sought refuge in Via Invrea and then in the area around Piazza Alimonda. Some demonstrators retaliated, finding hard objects such as glass bottles or rubbish bins and starting to throw them at the law-enforcement officers. Armoured vehicles belonging to the carabinieri drove up Via Casaregis and Via Invrea at high speed, knocking down the barriers erected by the demonstrators using containers, and forcing the demonstrators at the scene to leave. At 3.22"52' p.m. the control room ordered Mondelli to move away and allow the Tute bianche to pass. Once the attack was over, the carabinieri withdrew to Via Casaregis and then Via Invrea, to the north, before heading west along Via Tolemaide.
16. Some of the demonstrators retaliated with violence and engaged in clashes with the law-enforcement agencies. At around 3.40 p.m. a group of demonstrators attacked an armoured carabinieri van and subsequently set it alight.
17. At approximately 5 p.m. the presence of a group of demonstrators who appeared very aggressive was observed by, among others, the Sicilia battalion consisting of around fifty carabinieri stationed close to Piazza Alimonda.
18. Police officer Lauro ordered the carabinieri in question to charge the demonstrators. The carabinieri charged on foot, followed by two Defender jeeps.
19. Shortly afterwards, however, the demonstrators succeeded in pushing back the attack by the law-enforcement agencies. The carabinieri withdrew in disorderly fashion near Piazza Alimonda, leaving the two Defender jeeps which were bringing up the rear unprotected (the public prosecutor, in his request to have the proceedings discontinued, described this as “ripiegamento disordinato che lascia scoperti i due defender che si trovano alle spalle del reparto”). Pictures taken from a helicopter show the demonstrators running along Via Caffa at 5.23 p.m. in pursuit of the lawenforcement officers.
20. The two jeeps in question were blocking each other on Piazza Alimonda. When one of the jeeps eventually managed to move out the other, owing to an error by the driver, remained stuck on Piazza Alimonda, its exit blocked by an overturned waste container.
21. A group of demonstrators armed with stones, sticks and iron bars approached the jeep. The two side windows at the rear and the rear window of the jeep were smashed. The demonstrators shouted insults and threats at the jeep's occupants and threw stones at the vehicle.
22. There were three carabinieri in the vehicle: Mario Placanica, Filippo Cavataio and Dario Raffone.
23. One of them, Mario Placanica (“M.P.”), was a twenty-year-old carabiniere trained in the use of grenades. Suffering from the effects of the tear-gas grenades he had thrown during earlier clashes, he had been given permission by Captain Cappello (commander of the ECHO contingent within the CCIR – contingente di contenzione e intervento risolutivo) to get into the jeep in order to get away from the scene of the earlier clash. Crouched down in the back of the jeep, injured and panicking, defending himself on one side with a riot shield (according to the statement of a demonstrator named Predonzani) and shouting at the demonstrators to leave “or he would kill them”, M.P. drew his Beretta 9 mm pistol, pointed it in the direction of the smashed rear window of the vehicle and, after some tens of seconds, fired two shots.
24. The first shot struck Carlo Giuliani in the face, under the left eye, seriously injuring him. At the time he was no more than a few metres from the back of the jeep and had just picked up an empty fire extinguisher. Carlo Giuliani fell to the ground near the left-side rear wheel of the vehicle.
25. Shortly afterwards the driver, Filippo Cavataio (“F.C.”), managed to restart the engine and, in an attempt to move the vehicle away, reversed, driving over Carlo Giuliani's body. He then engaged first gear and again drove over the body as he left the square. The jeep then drove towards Piazza Tommaseo.
26. After “a few metres”, carabinieri Sergeant-Major Amatori got into the jeep and took over at the wheel, “as the driver was in a state of shock”. Another carabiniere named Rando also got in.
27. After the jeep had driven away a demonstrator, J.M., went over to Carlo Giuliani and observed that he was losing a large amount of blood, which was spurting from a wound near his left eye. J.M. noted that “Carlo Giuliani's pulse was very rapid and weak”. A few moments later, when several police officers and carabinieri arrived, J.M. moved away.
28. Police forces stationed on the other side of Piazza Alimonda intervened and dispersed the demonstrators (according to the statement of Captain Cappello). They were joined by some carabinieri.
29. At 5.27"25' p.m. a police officer present at the scene called the control room to request an ambulance. A doctor who arrived at the scene subsequently pronounced Carlo Giuliani dead.
30. The moments leading up to the death of Carlo Giuliani were reconstructed as follows in the Interior Ministry memorandum added to the file by the Government:
“At 6 a.m. the sector received the service order and three detachments took up positions close to the questura. After a few hours the contingent was dissolved; two detachments remained.
Towards the end of the morning the contingent was sent to Piazza Tommaseo, arriving after the clashes with demonstrators had ended. Police officer Lauro took over command of the contingent.
The men were stationed on Via Rimassa, near the King gardens, and had a variety of objects thrown at them. From 3 p.m. onwards the contingent, following the demonstrators, went along Via Ivrea and arrived on Piazza Alimonda, where the situation was relatively calm; as a result, the contingent was reorganised. There were about fifty carabinieri present.
The two Defender jeeps used to liaise between the contingents were at the scene. Officer Lauro and Captain Cappello decided to deploy the contingent on Via Caffa, in the direction of Via Tolemaide, in order to deal with a group of demonstrators who had built a barricade using waste containers. The carabinieri were subjected to a barrage of stones and bottles. Fearing that other demonstrators coming from Via Odessa would join in, the carabinieri retreated on foot, leaving the two jeeps which were at the rear of the contingent exposed.
In the momentary confusion the drivers of the two jeeps attempted to withdraw as quickly as possible by reversing towards Piazza Tommaseo. In trying to turn around, the two jeeps got in each other's way; the jeep driven by Filippo Cavataio (F.C.) was unable to complete the manoeuvre and found its way forward blocked by a waste container. A few moments later demonstrators coming from Via Tolemaide and Via Odessa reached the jeep.”
31. Relying, inter alia, on evidence given by law-enforcement officers during the “trial of the twenty-five”, the applicants described the circumstances surrounding the death of Carlo Giuliani as follows:
“The procession of Tute bianche (“White overalls”) demonstrators arrived in Via Tolemaide at around 2.50 p.m. At 2.53 p.m. the law-enforcement agencies (the company of carabinieri from the Lombardia battalion) attacked them. The demonstrators were attacked eight times, with nineteen armoured vehicles, fire engines, tear gas and truncheons being used. The last attack took place at 5.15 p.m.
In the meantime the ECHO company – which had assisted the Lombardia battalion during some of the attacks – had taken up position at the intersection of Piazza Alimonda and Via Caffa, under the orders of police officer Lauro. Two Defender jeeps joined them. The carabinieri were able to take off their gas masks, eat and rest.
At the same time the police took up positions on Via Caffa, under the orders of police officer Fiorillo.
With the situation calm, Captain Cappello ordered M.P. and D.R. to board one of the two jeeps. He thought it wise to allow the two carabinieri to board, as they were mentally exhausted ('a terra') and were no longer physically fit for duty. Cappello also considered that M.P. should stop firing tear gas and took away his teargas gun and the pouch containing the tear-gas grenades.
At 5.20 p.m. the ECHO company, comprising about one hundred men at that point, following an order from police officer Lauro, donned their gas masks and riot shields again and set off on foot along Via Caffa towards Via Tolemaide. A decision was taken in the presence of Lieutenant-Colonel Truglio to attack the procession. The two jeeps followed the detachment. Several waste containers were being used as a barrier by the demonstrators. The ECHO company began to withdraw along Via Caffa, towards Piazza Alimonda, accompanied by the two jeeps travelling in reverse. About seventy demonstrators followed the carabinieri. When it arrived on Piazza Alimonda, the jeep in which M.P. was travelling found its path blocked by a waste container. Demonstrators threw stones at the vehicle, and then a fire extinguisher, which fell to the ground.
Carlo Giuliani moved towards an extinguisher which was lying on the ground. At that point one of the carabinieri in the jeep already had a pistol in his hand and was ready to fire. Carlo Giuliani took hold of the extinguisher and raised it up. It was 5.27 p.m. In the same instant he was struck by the fatal bullet.”
32. With regard to the pistol, the applicants referred to the photographs in the investigation file, and stressed that it was being held horizontally and pointing downwards.
33. The Interior Ministry asserted that it was impossible to indicate the exact number of carabinieri and police officers at the scene at the moment of Carlo Giuliani's death; there had been approximately fifty carabinieri, some 150 metres from the jeep. In addition, 200 metres away, near Piazza Tommaseo, there had been a group of police officers (reparto mobile della polizia di stato).
34. The applicants, for their part, referred to the statements made by Lieutenant-Colonel Truglio (see below), who said that he had been ten metres or so from Piazza Alimonda and thirty to forty metres away from the jeep. The carabinieri (around a hundred of them) had been some tens of metres from the jeep. The police officers had been at the end of Via Caffa, towards Piazza Tommaseo. The applicants further submitted that the photographs in the investigation file clearly showed some carabinieri a few metres from the jeep in question.
35. A film submitted by the applicants based on images in the investigation file shows several individuals and law-enforcement officers approaching the body of the victim. A bloodstained stone which does not appear at the beginning of the sequence of images can be seen at the end, close to the victim's head. In addition, a police officer (Mr Lauro) near to Carlo Giuliani's body is shown pointing at a demonstrator and shouting “Sei stato tu, sei stato tu” (“It was you! It was you!”), after which lawenforcement officers are seen chasing after the demonstrator, to no avail.
36. Captain Cappello, who gave evidence at the “trial of the twentyfive” (hearing of 20 September 2005), stated that a young woman had approached Carlo Giuliani's body and lifted up the balaclava he was wearing. A starshaped wound was visible on the victim's forehead. The young woman said that Carlo Giuliani was dead and that, in her view, he had not been killed by a stone. About two minutes after she had said this, police officer Lauro had begun to “give vent to his feelings”, as Captain Cappello put it; this was later shown on television.
37. The Genoa province mobile police unit (3rd division – offences against the person) arrived on the scene at around 6 p.m. The report written by Ms Bucci, a police officer with the Genoa mobile police unit, stated that, at around 6 p.m., she had gone to Piazza Alimonda with two other police officers after information had been received from the control room that a young man had died. She had found the victim's body covered with a sheet. She had done what she could to seal off the area (by closing Piazza Alimonda to the public) in order to allow forensic officers to take down details. The victim's face had been bare, as his balaclava was behind his head. Evidence had been taken from police officers Fiorillo and Martino (see paragraphs 41-42 below).
38. A spent cartridge was found a few metres from Carlo Giuliani's body. No bullet was found. A fire extinguisher, a bloodstained stone, some money, a craft knife, a mobile phone, a lighter and a set of keys were found beside the body and were seized by the police. It also emerges from the file that the public prosecutor's office entrusted thirty-six investigative measures to the police.
39. The jeep, after it left Piazza Alimonda, and also the weapon and equipment belonging to M.P., remained in the hands of the carabinieri and were subsequently seized under a court order. A spent cartridge was found inside the jeep.
40. On the orders of the public prosecutor's office, the body was taken to Galliera hospital. It was identified by means of matching fingerprints in the database of the judicial authorities.
41. At 9.30 p.m. police officer Fiorillo, who had been in charge of the group of police officers in Via Caffa, gave evidence in the office of the Genoa mobile police unit. He said that he had seen a contingent of carabinieri on Piazza Alimonda being swept along (“travolto”) by a large number of demonstrators who were trying to attack the police officers. The two Defender jeeps were cut off in the middle of the group of demonstrators; they were surrounded and seriously damaged. Immediately afterwards, the two jeeps managed to drive away. A man wearing a balaclava was lying on the ground. A fire extinguisher was nearby.
42. At 8.50 p.m., in the office of the Genoa mobile police unit, police officer Martino stated that he had gone to Piazza Alimonda with his group of officers on the orders of officer Fiorillo, and had seen the body of Carlo Giuliani on the ground, bleeding profusely from the head. Nearby was a fire extinguisher. When the ambulance arrived, a doctor had tried to resuscitate Carlo Giuliani, before pronouncing him dead and awaiting the arrival of the judicial officer.
43. On 21 July 2001 Captain Cappello, who had been in charge of the ECHO company, recounted the events of the previous day and gave the names of the carabinieri who had been in the jeep in question, which had been surrounded by a large group of demonstrators armed with iron bars, stones and planks of wood. He stated that, once the jeep had managed to drive away, the police officers on the other side of the square had intervened and dispersed the demonstrators, thereby revealing the body of a person wearing a balaclava lying on the ground. Captain Cappello said that he had heard no shots, probably because of his radio earpiece, his helmet and his gas mask, which reduced his hearing.
44. On 28 July 2001 officer Mirante drafted an official memorandum which echoed the statements made by Captain Cappello concerning the events on Piazza Alimonda.
45. On the evening of 20 July 2001 two of the three carabinieri in the jeep at the time of the events were placed under investigation on suspicion of intentional homicide and gave evidence to the Genoa public prosecutor's office at the headquarters of the Genoa carabinieri.
46. M.P. was an auxiliary carabiniere assigned to Battalion no. 12 (Sicilia), and one of the members of the ECHO company constituted for the purpose of the G8 summit. Together with four other companies from different regions of Italy, the company formed part of the CCIR, under the orders of Lieutenant-Colonel Truglio. The ECHO company was under the orders of Captain Cappello and his deputies Mirante and Zappia, and was directed and coordinated by Mr Lauro, an officer (vice questore) of the Rome police. There was also a parachute battalion and units designated as G2 and G3. Each of the five companies was divided into four detachments of fifty men. The overall commander of the companies was Colonel Leso; LieutenantColonel Truglio was deputy commander in charge of coordination.
47. M.P., who was born on 13 August 1980 and began serving as a carabiniere on 16 September 2000, was trained in the use of grenades and deployed to fire tear gas. He stated that during the public-order operation he had been supposed to move around on foot with his detachment. Having fired several tear-gas grenades, he had felt a burning in his eyes and face and had asked Captain Cappello for permission to get into the jeep being driven by F.C. Shortly afterwards, another carabiniere (Dario Raffone), who was injured, had joined them.
48. M.P. said that he had been very frightened, because of everything he had seen being thrown that day, and was particularly afraid that the demonstrators would throw Molotov cocktails. He went on to explain that he had grown more afraid after being injured in the leg by a metal object and in the head by a stone. He said that he had become aware that the jeep was under attack because of the stones being thrown and had thought that “hundreds of demonstrators were surrounding the jeep”, although he added that “at the time [he] fired the shots, no one was in sight”. He said he had been “in a panic”. M.P. described the moment when he had fired, saying that at some point he had realised that his hand was gripping his pistol. He had thrust the hand carrying the weapon through the rear window and, after about a minute, had fired two shots. M.P. did not give any details as to when he had removed the safety catch from his pistol. He maintained that he had not noticed Carlo Giuliani behind the jeep either before or after firing.
49. The driver, F.C., who was born on 3 September 1977, had been serving as a carabiniere for twenty-two months. He stated that he had been in an alleyway near Piazza Alimonda and had attempted to reverse towards the square, as the detachment was being pushed back by the demonstrators. However, he had found his path blocked by a waste container which he was unable to remove as his engine had stalled. He said that he had been concentrating his efforts on how to move the jeep out, while his colleagues inside the vehicle were shouting. As a result, he had not heard the shots from M.P.'s pistol. Finally he stated: “I did not notice anyone on the ground because I was wearing a mask, which partly blocked my view ... and also because it is hard to see properly out the side of the vehicle. I reversed and felt no resistance; actually, I felt the left wheel jolt and thought it must be a pile of rubbish, since the waste container had been turned over. The only thought in my head was how to get out of that awful situation.”
50. D.R., who was born on 25 January 1982 and had been performing military service since 16 March 2001 (carabiniere di leva), stated that he had been struck in the face and back by stones thrown by demonstrators, and had started to bleed. He had tried to protect himself by covering his face, while M.P., for his part, tried to shield him with his body. At that point, he could no longer see anything, but he could hear the shouting and the sound of blows and objects entering the jeep. He heard M.P. shouting at their attackers to stop and go away, and immediately afterwards heard two shots.
51. On 11 September 2001 M.P., on being questioned by the public prosecutor, confirmed his statement of 20 July 2001, adding that he had shouted to the demonstrators: “Leave or I'll kill you”.
52. Sergeant-Major Amatori, who was in the other jeep which was stuck momentarily on Piazza Alimonda, said that he had observed that the jeep in which M.P. was travelling had its path blocked by a waste container and was surrounded by a large number of demonstrators, “certainly more than twenty of them”. The demonstrators were throwing objects at the jeep. He saw in particular that one protestor had already thrown a fire extinguisher at the rear window. The sergeant-major said that he had heard shots and seen Carlo Giuliani fall down. He had also seen the jeep drive twice over Carlo Giuliani's body. Once the jeep had succeeded in leaving Piazza Alimonda, he went over to it and saw that F.C., the driver, had got out of the jeep and, visibly shaken, was asking for help. The sergeant-major took over the driving seat and, observing that M.P. had a pistol in his hand, ordered him to replace the safety catch. He said that he had immediately thought that this was the weapon that had just fired the two shots, but had said nothing to M.P., since the latter was injured and his head was bleeding. The driver (F.C.) told him that he had heard shots while he was manoeuvring the jeep. The sergeant-major was not offered any explanation as to the circumstances surrounding the decision to shoot and did not ask any questions on the subject.
53. Carabiniere Rando said that he had gone over to the jeep on foot. He had seen that M.P.'s pistol was drawn and had asked M.P. if he had fired. M.P. said that he had, without specifying whether he had fired into the air or in the direction of one of the demonstrators. Mr Rando said that M.P. kept saying: “They wanted to kill me, I don't want to die”.
54. On 11 September 2001 the public prosecutor heard evidence from Captain Cappello, who had been in command of the company of carabinieri to which M.P. was assigned during the G8 summit, under the orders of Lieutenant-Colonel Truglio. Captain Cappello stated that he had given M.P. permission to get into the jeep and had taken his tear-gas gun as M.P. was experiencing difficulties. He stated subsequently (at the “trial of the twentyfive”, hearing of 20 September 2005) that M.P. had been physically unfit to continue on account of his mental state and nervous tension. Captain Cappello had then moved with his men – about fifty in number – to the corner of Piazza Alimonda and Via Caffa. Cappello stated that he was requested by police officer Lauro to proceed up Via Caffa in the direction of Via Tolemaide to assist the men engaged there in trying to push back the demonstrators. He said he had been puzzled by the request, given the number of men with him and their state of tiredness. Nevertheless, Cappello and his men had taken up positions on Via Caffa. The carabinieri were forced back by the demonstrators coming from Via Tolemaide; they initially withdrew in an orderly manner, and then in disorderly fashion. Cappello stated that he had not realised that, when the carabinieri withdrew, they were being followed by two Defender jeeps, as there had been no “operational reason” for the vehicles to be there. He further stated that the demonstrators had dispersed only when the mobile police units stationed on the other side of Piazza Alimonda had intervened, and that only then had he observed a man wearing a balaclava lying on the ground, apparently seriously injured. Finally, Captain Cappello said that some of his men had been wearing helmets equipped with video cameras, which would help to shed light on the sequence of events, and that the video recordings had been handed over to Colonel Leso, who was in charge of the CCIR.
55. Lieutenant-Colonel Truglio stated that he had stopped some tens of metres from Piazza Alimonda and thirty to forty metres from the jeep, and had seen the jeep drive over a body lying on the ground.
56. On 21 December 2001 Mr Lauro gave evidence to the public prosecutor. He stated that on 20 July 2001 he had reported at 6 a.m. to the location where he was due to commence duty in charge of two hundred men. Two hours later, as no one had turned up, he made inquiries of the questura and was told that the service orders had been changed. Mr Lauro later stated (during the “trial of the twenty-five”, hearing of 26 April 2005) that he had been informed on 19 July that no march was authorised for the following day. On 20 July he had been unaware that an authorised march was due to take place. He was requested to go to near the fairground and join a contingent of a hundred carabinieri in order to patrol the area. Lauro was not able to make contact with the contingent and its captain – Captain Cappello – until 12.30 p.m. He went to Piazza Tommaseo, where clashes were taking place with demonstrators. At 3.30 p.m., in a moment of calm, Lieutenant-Colonel Truglio and the two jeeps joined the contingent. Lunch was eaten. The contingent was involved in clashes on Corso Torino between 4 p.m. and 4.45 p.m. It then arrived at Piazza Tommaseo and Piazza Alimonda. Lieutenant-Colonel Truglio and the two jeeps came back. The contingent was reorganised. Lauro stated that he had observed a group of demonstrators at the end of Via Caffa who had formed a barrier using wheeled waste containers and were advancing towards the lawenforcement officers. He said that he had asked Captain Cappello whether his men were in a position to deal with the situation and that Cappello had replied in the affirmative. Lauro and the contingent therefore took up positions close to Via Caffa. He heard an order to withdraw and took part in the disorderly withdrawal of the contingent.
57. Some demonstrators present at the time of the events also gave statements. Some of them said they had been very close to the jeep and had themselves thrown stones and had struck the jeep with sticks and other objects. One demonstrator said that M.P. had cried: “Bastards, I'm going to kill the lot of you”. Another had observed that M.P., inside the jeep, had taken out his pistol; the demonstrator had then shouted to his friends to be careful and had moved away. Another demonstrator said that M.P. was protecting himself on one side with a riot shield (see paragraph 23 above).
58. Some individuals who witnessed the events from the windows of their homes said they had seen a demonstrator pick up a fire extinguisher and raise it up. They had heard two shots and had seen the demonstrator fall to the ground.
59. During the investigation the public prosecutor's office ordered the lawenforcement agencies to hand over any audiovisual material which might help in reconstructing the events that had taken place on Piazza Alimonda. During the public-order operation photographs had been taken and video recordings made by film crews, helicopter cameras and miniature video cameras in the helmets of some of the law-enforcement officers. Pictures taken by private individuals were also available.
60. Within twenty-four hours an autopsy was ordered by the public prosecutor's office to establish the cause of death. On 21 July 2001 at 12.10 p.m. notice of the autopsy – specifying that the injured party could appoint an expert and a lawyer – was served on the first applicant.
At 3.15 p.m. Mr Canale and Mr Salvi, the experts appointed by the public prosecutor's office, were officially sworn in and work commenced on the autopsy. The applicants did not send any representative or expert of their own.
The mandate issued to the experts read as follows: “The experts must indicate the cause of Carlo Giuliani's death and state whether the determining factors in that regard included external factors such as toxic chemical substances. If death was caused by one or more shots from a firearm, the experts should indicate the number of shots fired, the point of impact, the route taken by the bullet or bullets in the body, the position of the victim relative to the person who fired the shots and, if possible, the distance from which the shots were fired and whether there was a lethal struggle before the fatal wounding.”
61. When the autopsy was completed, the body was released to Carlo Giuliani's relatives, who wished to have it cremated. In view of the complexity of the issues, the experts requested the public prosecutor's office to give them sixty days to prepare their report. The public prosecutor's office granted the request.
62. On 23 July 2001 the public prosecutor's office authorised the cremation of Carlo Giuliani's body in accordance with the family's wishes.
63. The expert report was submitted on 6 November 2001. The experts noted that Carlo had been struck below the left eye by a bullet which had passed through the skull and exited through the rear of the skull on the left. The bullet's trajectory had been as follows: it had been fired from a distance exceeding 50 cm and had travelled from front to back, from right to left and in a downward direction. Carlo Giuliani had been 1.65 m tall. The person firing the shot had been facing the victim and slightly to his right. According to the experts, the bullet injury to the head was so severe that it would have resulted in death within a few minutes. The jeep being driven over the body had resulted only in minor injuries of no significance to the organs in the thorax and the abdomen.
64. After leaving Piazza Alimonda the three carabinieri who had been in the jeep went to the casualty department of Galliera hospital in Genoa. M.P. complained of diffuse bruising in his right leg and an injury to the skull with open wounds; against the advice of the doctors, who wished to admit him, M.P. signed a discharge and left the hospital at around 9.30 p.m. He had an injury to the skull which, he said, had been caused by a blow to the head with a hard object while he had been in the jeep. According to the doctors, M.P.'s condition was not life-threatening.
65. D.R. presented with bruising and abrasions to the nose and the right cheekbone and bruises on the left shoulder and left foot. F.C. had a posttraumatic psychological disorder expected to be cured within fifteen days.
66. The forensic medical reports drawn up to establish the exact nature of the injuries and their connection with the attack on the jeep's occupants concluded that the injuries sustained by D.R. and M.P. had not been lifethreatening. The report found that M.P.'s head injuries could have been caused by a stone thrown at him, whereas it was not possible to determine the origin of his other injuries. As to D.R., the injury to his face could have been caused by a stone being thrown at him, and his shoulder injury by a blow from a wooden plank.
67. On 4 September 2001 the public prosecutor's office instructed Mr Cantarella to establish whether the two spent cartridges found at the scene (one in the jeep and the other a few metres from Carlo Giuliani's body) had been fired from the same weapon, and in particular from M.P.'s weapon. In his report of 5 December 2001, the expert concluded that there was a 90% probability that the cartridge found in the jeep had come from M.P.'s Beretta pistol, whereas there was only a 10% probability that the cartridge found close to Carlo Giuliani's body had been fired from the same pistol. This expert examination was carried out unilaterally under Article 392 of the Code of Criminal Procedure, that is to say, without the injured party having an opportunity to participate.
68. The public prosecutor's office appointed a second expert, police inspector Biagio Manetto. The latter, in a report submitted on 15 January 2002, concluded that there was a 60% probability that the spent cartridge found near the victim's body had come from M.P.'s weapon. He concluded that both the cartridges had been fired from M.P.'s pistol. As to the distance between M.P. and Carlo Giuliani at the moment of impact, he estimated it at between 110 cm and 140 cm. The expert examination was conducted unilaterally.
69. On 12 February 2002 the public prosecutor's office instructed a panel of experts, made up of Nello Balossino, Pietro Benedetti, Paolo Romanini and Carlo Torre, “after examining the video and photographic material and the detailed maps in the file, the items seized and the expert reports already carried out, to reconstruct, if only in virtual form, the actions of M.P. and Carlo Giuliani in the moments immediately before and after the bullet struck the victim's body. In particular, [the experts were instructed] to ascertain the distance between M.P. and Carlo Giuliani, their respective angles of view and M.P.'s field of vision inside the jeep at the moment the shots were fired”. It appears from the file that Mr Romanini had published an editorial article in September 2001 in a specialist review (TAC Armi), in which he had expressed the view that M.P. had acted in selfdefence.
The experts were given permission to consult all the documents, audiovisual material and expert reports held by the public prosecutor's office. Representatives and experts appointed by the applicants attended the expert examinations. According to the minutes, the applicants were represented by Mr Vinci, who said he did not wish to make an application for the immediate production of evidence (incidente probatorio).
70. An on-site inspection was conducted on 20 April 2002. On that occasion, traces of the impact of the second pistol shot were found on the wall of a building on Piazza Alimonda, at a height of about five metres.
71. On 10 June 2002 the expert report (entitled: “Study of the dynamic of events leading to the death of Carlo Giuliani based on analysis of the images”) was submitted to the public prosecutor's office. The report was aimed at determining the position of the two persons concerned and the distance between them when the shot was fired, in order to establish the angle of view. The experts stated at the outset that the fact that they had not had access to Carlo Giuliani's body (because it had been cremated) had been a major obstacle which had prevented them from producing an exhaustive report, as they had been unable to re-examine parts of the body and search for micro-traces.
72. First of all, on the basis of the “little material available” the experts attempted to establish what the impact of the bullet had been on Carlo Giuliani's body. According to the experts, the injuries to the skull were very serious and had resulted in death “within a short space of time”. They further found that the bullet had not exited whole from Carlo Giuliani's head; the scan performed before the autopsy showed an opaque piece of metal which looked like a fragment of bullet casing. As to the entry wound on the face, its appearance did not permit an unequivocal interpretation; its irregular shape was explained chiefly by the type of tissue in that part of the body. However, one possible explanation was that the bullet had not struck Carlo Giuliani directly, but had encountered an intermediate object which could have distorted it and slowed it down before it reached the victim's body. That hypothesis tallied with the small dimensions of the exit wound and the fact that the bullet had fragmented inside Carlo Giuliani's skull.
73. On the basis of this hypothesis, the experts then searched for traces and reported finding a small fragment of lead, probably from the bullet. As it had come off Carlo Giuliani's balaclava when the latter was being handled, it was impossible to ascertain whether the fragment had come from the front, side or back of the balaclava. That said, the experts observed traces of a substance which was not part of the bullet as such, but came from material used in the construction industry. In addition, micro-fragments of lead were found on the front and back of the balaclava, apparently confirming the hypothesis that the bullet had lost part of its casing at the moment of impact.
As to the nature of the “intermediate object”, the experts stated that it had not been possible to establish what it might have been, but ruled out the possibility that it was the fire extinguisher which Carlo Giuliani had been holding in his outstretched hand.
74. Finally, as to the distance from which the shot had been fired, the experts estimated it at no less than 50-100 cm.
75. In order to reconstruct the events based on the “hypothesis of a collision with an object”, the experts then had some test shots fired and conducted video and computer simulations. Their conclusions were as follows: if the bullet had struck another object, they could not establish its trajectory, which would undoubtedly have been altered as a result. On the basis of video footage showing a stone disintegrating in the air and of the shot that could be heard on the soundtrack, the experts concluded that the stone had shattered immediately after the shot had been fired.
On the basis of a computer simulation, the experts concluded that the bullet fired upwards by M.P. had struck Carlo Giuliani after colliding with the stone in question, which had been thrown at the jeep by another demonstrator. The experts estimated the distance between Carlo Giuliani and the jeep at approximately 1.75 metres when the shot was fired and judged that, at that precise moment, M.P. had been able to see Carlo Giuliani.
76. The applicants submitted a statement made to their lawyer by J.M., one of the demonstrators, on 19 February 2002. J.M. stated in particular that Carlo Giuliani had still been alive after the jeep had driven over his body and that he, J.M., had drawn officers' attention to the injured man, shouting out something like “Doctor, hospital...”. When the law-enforcement officers arrived, J.M. had left.
The applicants subsequently submitted a statement made by a carabiniere (V.M.), who reported a widespread practice among lawenforcement officers consisting in altering bullets of the kind used by M.P. in order to make them more likely to expand and hence break up.
77. Lastly, the applicants submitted two expert reports drawn up by experts they themselves had appointed. According to one of the experts, Mr Gentile, the bullet had already been in fragments when it struck the victim's body. The fact that it had fragmented could be explained by a defect in the bullet or by its having been manipulated to make it more likely to break up. Mr Gentile considered that this occurred in a limited number of cases; accordingly, it was a less likely hypothesis than the one put forward by the prosecuting authorities' experts (namely that the bullet had struck an object during its trajectory).
The other experts instructed by the applicants to reconstruct the events ruled out the possibility that “the stone” had shattered after colliding with the bullet fired by M.P.; in their view it had shattered against the jeep. According to the experts, in order to reconstruct the events on the basis of the audiovisual material, and especially of the photographs, it was necessary to establish the exact position of the photographer, and in particular his or her angle of vision, taking into account also the type of equipment used (focal length, type of camera body or video camera). In addition, it was necessary to establish the timing of the images and how they fitted in with the sound. The experts also challenged the method used by the prosecution authorities' experts, who had based their analysis on “video and computer simulations” and had not analysed the available images rigorously and in depth. Similar criticisms were made of the method used to perform the test shooting, which, in the view of the applicants' experts, was not reliable.
78. The applicants' experts concluded that Carlo Giuliani had been about three metres away from the jeep when the shot was fired and that, while it was undeniable that the fatal bullet had been in fragments when it struck Carlo Giuliani, the possibility of its having collided with the stone which could be seen in the picture in question should be ruled out, in particular because a stone would have distorted the bullet in a different way and left different marks on Carlo Giuliani's body. Moreover, M.P. had not fired in an upward direction.
79. The public prosecutor noted first of all that far-reaching changes had been made to the organisation of the public-order operation on the night of 19 July 2001, and took the view that this partly explained the problems that had arisen on 20 July. However, he did not detail the changes or the problems that had resulted.
On the basis of the evidence in the file, the public prosecutor reconstructed the events leading up to the death of Carlo Giuliani. As to the decision to position men in Via Caffa in order to block the path of the demonstrators in Via Tolemaide, the public prosecutor noted that Mr Lauro's version of events was at variance in some respects with that of Captain Cappello: whereas Mr Lauro spoke of a decision taken by mutual agreement, Captain Cappello maintained that the men had taken up position on the basis of a unilateral decision by Mr Lauro, in spite of the potential risks involved (on account of the small size of the detachment and the fact that the men were tired).
80. The public prosecutor then examined the expert reports and noted that the different experts agreed in particular on the fact that two shots had been fired from M.P.'s pistol, the first of which had fatally wounded Carlo Giuliani; that the bullet in question had not fragmented merely as a result of striking Carlo Giuliani's body; and that the photograph of Carlo Giuliani holding the fire extinguisher had been taken when he was approximately three metres away from the jeep.
However, the experts differed on the following points in particular:
(a) according to the experts appointed by the public prosecutor's office, Carlo Giuliani had been 1.75 metres away from the jeep at the moment he was wounded (approximately three metres away according to the Giuliani family's experts);
(b) the relative timing of the image of the stone and the sound of the gunshot (according to the Giuliani family's experts, the shot had been fired before the stone could be seen, contrary to the view of the prosecution authorities' experts).
81. Given that the parties agreed that the bullet had fragmented before striking the victim's body, the public prosecutor concluded that they also agreed as to the causes of the bullet's fragmentation, and that the applicants subscribed to the “theory of the bullet having been deflected by a solid object”. The relevant parts of the request for the proceedings to be discontinued read as follows:
“The points on which there is no substantial disagreement are outlined below:
...
Before striking Giuliani, the bullet encountered an object in its path which caused it to fragment partially.
The footnote reads as follows. On page 13 of the expert report of 10 June 2002 the expert, Mr Torre, states: 'In short, all the available evidence points to the fact that the bullet, before striking the face of Carlo Giuliani, made contact with a hard object (intermediate target) capable of slowing down its trajectory significantly and damaging its casing, making it likely to break up, and of leaving traces on the lead core.' The Giuliani family's expert, Mr Gentile, for his part, stated as follows on page 2 of the expert report which he submitted on 9 August 2002: 'We cannot but share the assessment of Professor Torre that a bullet of that calibre, which conformed to NATO standards, would not (the negative was added by Mr Gentile by hand on 5 October 2002 during the confrontation between the experts) have fragmented as the sole result of the final impact with the victim.”
Other possible explanations for the fragmentation of the bullet advanced by the applicants – such as the manipulation of the bullet in order to make it more likely to fragment, or a manufacturing defect – were considered by the applicants themselves as “much less likely”. Given the lower degree of probability, these hypotheses could not – according to the public prosecutor – be regarded as valid explanations.
82. Before moving on to legal considerations, the public prosecutor observed that the investigation had been lengthy, owing in particular to delays with some of the expert reports, the “superficial nature” of the autopsy report and the errors made by one of the experts, Mr Cantarella. The public prosecutor then observed that the investigation had been completed and that all the relevant issues had been addressed in detail. In conclusion, he said that the hypothesis of the bullet having been fired upwards and deflected by a stone thrown into the air was “the most convincing”. However, the public prosecutor considered that there was insufficient evidence in the file to determine whether M.P. had fired the shots with the sole intention of dispersing the demonstrators or had knowingly run the risk of injuring or killing one or more of them. Three possibilities had been considered, and “the matter would never be resolved with certainty”:
– the first possibility was that the shots had been designed to intimidate the demonstrators and that it was therefore a case of causing death by negligence;
– the second possibility was that M.P. had fired the shots in order to put a stop to the attack and had accepted the risk of killing someone; that would mean that it was a case of intentional homicide;
– the third possibility was that M.P. had aimed at Carlo Giuliani; this would also be intentional homicide.
In the view of the public prosecutor, the evidence in the file was sufficient to rule out the third possibility.
83. The public prosecutor further considered that the bullet's having collided with the stone was not capable of severing the causal link between M.P.'s actions and Carlo Giuliani's death. That link remained; the question was whether M.P. had acted in self-defence.
84. In the public prosecutor's view, it had been proven that the physical integrity of the jeep's occupants had been under threat and that M.P. had been “responding” in the face of danger. That said, M.P.'s response had to be examined in terms of both its necessity and its proportionality, “the latter aspect being the more delicate”.
As to whether M.P. had had any other option and could have been expected to act differently, the public prosecutor replied in the negative, giving the following reasons: “... the jeep was surrounded by demonstrators and the physical aggression against the occupants was patent and virulent...”. M.P. had been justified in perceiving his life to be in danger. The pistol had been an instrument capable of putting a stop to the attack, and M.P. could not be criticised for the choice of the equipment issued to him. From a legal viewpoint, M.P. could not be expected to refrain from using his firearm and submit to an attack liable to endanger his physical integrity.
85. In the light of these considerations, the public prosecutor requested that the proceedings be discontinued.
86. On 10 December 2002 the applicants lodged an objection against the request for the proceedings to be discontinued. Referring to the fact that the prosecution authorities themselves had acknowledged that the investigation had been flawed and raised doubts which had not been resolved with certainty, they argued that adversarial proceedings were essential in order to arrive at the truth.
87. As to M.P., the applicants disputed the theory that the bullet had been deflected by a stone. In their view, it was impossible to argue simultaneously that M.P. had fired into the air and that he had acted in selfdefence, particularly since M.P. had said he could not see Carlo Giuliani when he had fired the shot.
The applicants further observed that the theory that the bullet had been deflected by an object had been put forward one year after the events by an expert appointed by the public prosecutor's office, and was based on pure supposition not backed up by objective evidence. The applicants' expert had stated that a collision with a stone would have distorted the bullet in a different manner. In addition, the applicants referred to the statement reporting the practice of modifying bullets in order to make them more likely to expand and hence to fragment.
88. With regard to F.C., the applicants observed that the file showed that Carlo Giuliani had still been alive after the jeep had driven over his body. In that connection they pointed out that the autopsy report, which found that no appreciable injuries had been caused by the jeep driving over the body, had been described as superficial by the public prosecutor.
89. In the light of these considerations, and having criticised the decision to entrust a number of investigative measures to the carabinieri, the applicants demanded that a trial be held in order to establish responsibility for Carlo Giuliani's death.
90. In the alternative, the applicants requested that further investigative measures be undertaken, in particular:
(a) that an expert report be prepared aimed at establishing the causes and the time of Carlo Giuliani's death, in order to ascertain in particular whether he had still been alive when the jeep drove over his body, and afterwards;
(b) that evidence be heard from the chief of police, Mr De Gennaro, and from carabiniere Zappia, to establish what instructions had been given regarding the wearing of weapons on the thigh;
(c) that the person who had thrown the stone in question be identified and traced;
(d) that further evidence be heard from the demonstrators who had come forward;
(e) that evidence be heard from the carabiniere V.M., who had reported the practice of cutting the tips of bullets in order to increase their impact;
(f) that an expert examination be carried out on the spent cartridges and on the weapons of all the police and carabinieri on Piazza Alimonda at the time of the events.
91. The hearing before the investigating judge took place on 17 April 2003. The verbatim record of the hearing shows that the applicants maintained their argument that the bullet had not broken up after colliding with the stone. They ruled out the possibility that the bullet had been deflected and submitted that it had struck the victim's body directly. Mr Vinci, the applicants' representative at the hearing, stated with regard to the theory that the bullet might have been modified in order to make it more effective, in line with the practice reported by one witness: “Obviously, we do not have any proof; it is a case of evidence adduced in order to advance different hypotheses. Naturally we cannot assert, nor do we wish to, that M.P. did that.”
92. The public prosecutor who attended the hearing said he had the impression that “certain points which [he had] believed to be the subject of mutual agreement were in fact not; on the contrary, there were divergences of opinion”. He pointed out that the applicants' expert, Mr Gentile, had been in agreement as to the fact that the bullet had been damaged before striking Carlo Giuliani, and had acknowledged that one of the possible causes of the damage was a collision with some object or an intrinsic defect in the bullet, and that the second hypothesis was less likely than the first.
93. By an order lodged with the registry on 5 May 2003, the Genoa investigating judge discontinued the proceedings.
94. In seeking to reconstruct the events the judge referred to an anonymous account posted on an anarchist website (www.anarchy99.net), which the judge considered to be credible given that it concurred with the audiovisual material and with the witness statements.
“[I]t is particularly interesting to study the description, which is included in the file, posted by an anonymous participant in the demonstrations on an Internet site with possible links to French anarchists (www.anarchy99.net). This provides a detailed and clearly accurate account, as testified by the details emerging from the videos and photographs and from the testimonies in the file, and can therefore be used as a basis for a precise reconstruction of the events as regards both the movements of the demonstrators at the location where Carlo Giuliani died and the assessment of the number and conduct of the demonstrators and the law-enforcement agencies in the moments leading up to the young man's death.”
The website in question described the situation on Piazza Alimonda and a charge by demonstrators against the carabinieri. The charge was led by demonstrators throwing anything that came to hand, followed by others carrying containers, rubbish bins, etc. for use as mobile barricades. The atmosphere on the square was described as “frenetic”. The following passage was reproduced in the judge's decision:
“... I really don't think that many of us on that march went as far as the centre of the area where the clashes were taking place, where Corso Gastaldi narrows and becomes Via Tolemaide...
There were thousands of people in the area close to the clashes who were resting, watching or getting some air after having tear gas fired at them. I kept on going towards Via Tolemaide. There were still a lot of people and I could see the first signs of clashes... There really were lots of people carrying equipment or parts of equipment in the style of the Tute bianche...
I carried on further. There were still a lot of people. There were hundreds of people in the front lines of rioters ... Not long after I joined the front lines, the demonstrators began a major counter-attack ... Hundreds of people started to advance towards the cops. Gradually, more and more missiles were being thrown at the police lines. Stones were starting to rain down. More and more were hitting them ... They were getting them right in their faces and they could all see that behind the hundreds of people attacking them there were another one or two thousand further up the street who were starting to follow the front lines, coming thicker and faster, heading straight for them. People were shouting “Avanti! Avanti!”.
Then the police ranks began to break up ... Everyone charged, shouting and throwing anything they could find ... People grabbed all the missiles lying on the ground. Every twenty metres, the things thrown at the cops were picked up and reused straight away. The stone throwers were now moving forward strongly and quickly. A little way behind, dozens of people were running along carrying bins, containers, railings, etc., so that they were moving the barricade while charging forward in a series of short bursts. The atmosphere was frenetic. The level of violence was really high. Tear gas was being fired frantically from the back of what was left of the police lines. That slowed us down. The vehicles managed to find a way out. The cops started to re-form their lines. I think we pushed them back about 200 metres. It must have taken them a long time to gain that much ground, and we made them lose it again in ten minutes. People started to gather ammunition for a fresh attack (picking up and making piles of missiles and parts for mobile barricades, forming large groups behind the front lines...). The cops had just taken a hammering and were destabilised, on the defensive. That must have been why they sent thirty or forty cops down the small side street, to the left of the front lines of demonstrators. They must have thought that the front lines would be afraid of a charge from the side that would cut them off from the rest of the demo (and which would have been followed immediately by a head-on charge) and were going to withdraw slightly to ease the pressure on the police in the Via Tolemaide. Or maybe they were trying to deter us from spreading out into the little streets on the left and widening the circle of the clashes. I don't know why they did it but, in any case, it wasn't a good idea because there were a lot of overexcited people arriving to support the front lines and fill the space gained during the charge of demonstrators, and the few dozen cops were very quickly charged by at least sixty or seventy people. The cops withdrew to a small street at right angles. The charge continued. The more they pulled back, the more we charged. We followed them into the street at right angles and caught up with them where the street runs into a small square with a church. The cops were still retreating under the hail of missiles. Quite a few demonstrators had iron bars or axe handles. There were more of us than them and they were trying to avoid contact. The cops entered a street off the square to re-form their lines. When they withdrew, they left two small carabinieri jeeps twenty to thirty metres behind them. The situation was violent and confused, things were happening quickly, so I'll be careful what I say. The two jeeps tried to reverse but, for some reason I don't understand, the second one at least wasn't able to. It then found itself cut off from the rest of the police and in direct contact with the demonstrators, who started to throw stones at it and to hit it with bars and wooden handles. The back window of the jeep was smashed, I don't know how it happened but it was missing. I was about ten metres from the jeep, slightly higher than it (it was to my left) because I was on the steps of the little church. That's when I heard the first shot, quite loud, sharp and close by. I instinctively bent down, thinking that it was a gunshot. I looked straight ahead at the police ranks at the entrance to the side street to see what was happening, whether they had fired the shot and if they were charging. They were about thirty metres away, there was gas, I couldn't see much. I think there was another shot. I turned round, still bent, and went back down two or three steps, went a few paces and crouched down for cover behind something or other. I raised myself up slightly. Straight in front of me, still about ten metres away I'd say, was the back of the carabinieri jeep with its back window smashed in. I could see some movement inside. I lowered myself again and almost immediately got up again slightly. I think (but I can't be certain, it's all a bit confused) that I saw, through the smashed rear window, fairly clearly, two cops wearing helmets, bent over or crouching, holding on to each other. I saw the outline of a hand, at chest height, and extending from it, a glinting black shape. I realised at once that it could only be a hand weapon and that it had been the source of the shots. I thought they had fired into the air in order to extricate themselves. The cops (I think there were two of them) seemed nervous and had turned round slightly to look through the broken window for any demonstrators approaching. I couldn't see what was happening on the ground. Then I looked behind me to see what was going on, whether the demonstrators were going forward or retreating. When I looked in front of me again, the carabinieri jeep had gone. I got up and moved forward. There were very few people in front of me. I had the feeling that it was much quieter for a few seconds. Then there were some shouts. I thought to myself that there was a problem and that something serious had happened. I saw a few people running and stopping about six or seven metres to my left. I went over. There were four or five people in a circle. I walked round them. I saw someone on the ground. A tear-gas grenade had rolled over to near the group of people. I kicked it back towards the cops, who were not moving and were still thirty metres or so away ... His feet were close to mine. I remember his white t-shirt and his black balaclava, which was sticky and glistening with blood. I saw a pool of blood spreading out from his head. I noticed blood spurting out of his left eye. I realised it was a bullet that had done that and that the shots hadn't been fired into the air. I took a few steps backwards holding my head. When I turned round I saw two or three journalists with videos and cameras taking close-ups of the guy on the ground. The cops started to come over slowly. A group of six or seven cops moved away from their ranks and, staying behind three or four riot shields, they walked straight up to us, quite slowly and calmly it seemed to me. Two youths began to lift up the guy on the ground. I moved closer to help them but another demonstrator came up saying that the guy was seriously injured and shouldn't be moved. The two youths put him down again. Actually, no one thought he was dead. The little group of six or seven cops had moved closer. They were perhaps ten metres away from us. We moved back and the line of cops following the leading group at a distance began to charge, so we cleared off altogether. We didn't know what to do because we thought the guy on the ground was badly hurt, but not dead. We didn't check his heart or his pulse. If we'd realised he was already dead, obviously we'd never have left his body to the cops; we would have taken it to Via Tolemaide and found an ambulance there (I dread to think what effect that would have had on the hundreds and hundreds of people there.) Anyway, the cops charged and the square emptied, the last of the demonstrators caught up with the rest and said that a guy had been shot and might be dead. People started shouting angrily. The cops, after clearing the square, started off down the side street along which people had started to head back towards Via Tolemaide. When they saw the cops coming, the people hurled themselves at them, shouting “Assassini” and forced them back on to the little square. Opposite me was the street where people were charging towards the square and, on my right, the street leading to Via Tolemaide. At the end of that street I noticed a light armoured vehicle which was heading up Via Tolemaide at speed, sweeping aside all obstacles. I hope there was no one in its way because the vehicle was driving straight through at full throttle. I bumped into one of the journalists who had been there when the demonstrator died. He spoke French and said to me and another French guy who was hanging around that we shouldn't get our hopes up, because the guy was dead. He said he was dashing off to send the pictures. I went back to Via Tolemaide by a side street, further up from the one where I had seen the armoured vehicle pass by. The news was starting to get round in the front lines of the demonstrators and people were attacking the cops frantically. I started to head back slowly in the opposite direction. The bad news was spreading through the demonstrators. Then I sped up and kept shouting out in several languages, while I walked quickly along, that someone had been killed by a bullet to the head. I told the news to the SO of the LCR. Then I walked back up the lines of demonstrators for a while announcing it ... The rioters in the front lines were very angry at the news, whereas most of the demonstrators were sickened and left. End of account. An anarchist somewhere in France, late July 2001.”
95. According to the judge, the description by the anonymous demonstrator tallied completely with the content of the statements made in relation to the notification of the offence and with the conclusions of the investigation, which had been launched immediately and according to which “at around 5 p.m., a group of demonstrators gathered in Via Caffa at the junction with Via Tolemaide, erecting barricades using rubbish bins, supermarket trolleys and anything they could find in the vicinity. From behind this barricade, the group began throwing large numbers of stones and hard objects at a contingent of carabinieri who, having been stationed originally on Piazza Alimonda at the corner of Via Caffa, had begun to move forward in a bid to stop the demonstrators, whose numbers had increased in the meantime following the arrival of other demonstrators coming from Via Tolemaide.”
96. The judge pieced together the subsequent events as follows:
“That was why two Defender jeeps, one of them driven by carabinieri officer Cavataio and with officers Raffone and Placanica on board, had arrived as reinforcements for the contingent that was blocked.
Wholly unexpectedly, the demonstrators had launched an extremely violent charge which forced the contingent of carabinieri to withdraw into the relative safety of Via Caffa. Consequently, the two jeeps reversed as far as Piazza Alimonda. Whereas one of them managed from there to move off in the direction of Piazza Tommaseo, the other, driven by officer Cavataio, in trying to turn round, ran into a rubbish bin with its front bumper and was unable to reverse immediately. In an instant the vehicle was surrounded by large numbers of demonstrators who formed a circle round it, attacking it and hitting it with anything that came to hand (pipes, poles from road signs, planks, etc.) while the demonstrators next to and further away from the vehicle continued their barrage of stones. The extensive footage filmed at the scene shows the violence of the attack on the contingent of carabinieri. In particular, the film made by Luna Rossa Cinematografica clearly shows that the attack on the jeep hemmed in at the corner of Piazza Alimonda was extremely violent, with demonstrators hurling themselves at the vehicle and smashing the windows with stones, iron bars and sticks. The film extracts and photographs taken during the events and assembled in the album of the mobile unit, which contains thirty-four images indicating the precise sequence of events, show the foot patrol of carabinieri on the part of Via Caffa which links Piazza Alimonda and Via Tolemaide, confronted by large numbers of demonstrators brandishing iron bars and sticks and throwing stones from behind a barricade erected at the junction with Via Tolemaide. Behind the barrier, on photograph 1, we can see Carlo Giuliani himself throwing a stone at the carabinieri.
Photographs 3 to 7 show the demonstrators advancing on the contingent of carabinieri followed by the jeep. The demonstrators are armed with iron bars and sticks and with numerous stones which they are throwing at the carabinieri, as shown clearly by photograph 4.
The next pictures show the withdrawal of the contingent, preceded by the jeeps travelling in reverse, “followed” by very large numbers of demonstrators (including, on photograph 10, Massimiliano Monai, running along clutching a beam), with the demonstrators already on Via Caffa having been joined in the meantime by numerous others coming from Via Tolemaide. The foot patrol manages to cross the square running, withdrawing in the direction of Piazza Tommaseo, still pursued by the demonstrators. The jeeps try to do a rapid U-turn but the demonstrators move over to them and launch an attack, as clearly shown by photographs 13 and 14. One of the vehicles succeeds in completing the manoeuvre and leaving the square; the other, trying to turn round, runs into a waste container at the front and is unable to extricate itself, in particular, as we shall see, because its engine stalls several times.
While some demonstrators continue to throw stones even at the foot patrol, which has moved away, and against the parting jeep, the vehicle driven by officer Cavataio, with officers Raffone and Placanica now on board, is immediately encircled by demonstrators who hurl themselves at it, smashing the windows and hitting the occupants repeatedly with stones and iron bars through the windows. The ferocity with which the demonstrators attack the vehicle, as shown by the video and photographic material in the file, is striking: the vehicle is coming under a barrage of stones some of which, as we shall see, hit the carabinieri in the face and head. Massimiliano Monai can be seen clearly, still armed with the long wooden beam, which he thrusts in through the right-side window, inflicting on Dario Raffone, among other injuries, 'bruises and grazing in the area of the right shoulder blade' which, according to the findings of the forensic expert report ordered by the public prosecutor's office, are compatible with a blow struck in precisely that manner (photographs 16 to 22). Photograph 18 shows the foot of one of the carabinieri in the jeep protruding through the shattered rear window, repelling a fire extinguisher thrown at the inside of the vehicle. This could be the object that caused 'severe bruising to the right leg with diffuse swelling throughout the leg' reported by officer Placanica, who mentioned during questioning that he had also been hit in the leg by an 'extremely heavy metal object'.
While objects continue to be thrown at the Defender jeep and its assailants are still crowding around the vehicle, one of the carabinieri inside the vehicle takes a gun in his right hand; this is clearly visible in photographs 18, 19, 20, 21 and 22, which show a hand on the inside clutching a pistol at the level of the upper edge of the line formed on the photograph by the shape of the spare wheel on the back door; while the attack is continuing, a young man bends down and picks up a fire extinguisher which he raises in the direction of the back window of the jeep as if to throw it.
Two shots are fired in quick succession from the inside of the vehicle. The young man with the fire extinguisher falls and his body rolls on the ground, coming to a stop against the left rear wheel of the vehicle; the extinguisher has rolled next to the wheel, in front of the body.
A few moments later the Defender jeep manages to reverse, driving over the body of the young man with its left rear wheel and then touching it again as it moves forward and turns into Via Caffa in the direction of Piazza Tommaseo, stopping almost immediately on the corner of a side street. The inanimate body of a young man with a balaclava on his head, later identified as Carlo Giuliani, remains lying in the roadway.”
97. With regard to F.C., the judge took the view that the evidence in the file excluded any criminal responsibility on his part, given that Carlo Giuliani's death had certainly been caused within minutes by the pistol shot and that the jeep's driving over his body had caused only bruising. In addition, F.C. had not been able to see Carlo Giuliani, owing to the confused situation around the jeep. This ruled out any responsibility for homicide on the part of the driver.
98. As to M.P., the judge noted that the evidence in the file showed that the first bullet had struck and killed Carlo Giuliani. It was an encased 9 mm parabellum bullet, and therefore very powerful. In the judge's opinion this fact, together with the low resistance of the body tissue through which the bullet had travelled, supported the hypothesis advanced by the prosecution authorities' experts to the effect that the bullet had struck an object before hitting Carlo Giuliani. The intermediate object could have been one of the numerous stones which had been thrown at the jeep by demonstrators. This appeared to be borne out by the video footage showing a stone disintegrating in the air at the same time that a shot was heard.
99. As to the initial trajectory of the bullet (“l'originaria direzione del colpo”), the investigating judge noted that the ballistic expert examination had been unable to establish it. However, she took the view that, assuming that the jeep was 1.96 m high and that the stone visible on the film had been at a height of around 1.9 m when the picture was taken, it made sense to consider that the shot had been fired upwards, in line with the conclusions of the experts appointed by the public prosecutor's office.
100. The judge considered that the first possibility advanced by the public prosecutor – namely, that M.P. had fired with the sole aim of intimidating the demonstrators – should be ruled out; M.P. had sought to counter the attack. There was not sufficient evidence, either, to establish that M.P. had been able to see Carlo Giuliani at the moment of firing the shot and therefore had taken aim at him.
According to the judge, the most likely hypothesis was that M.P. had fired the shot knowing that there was a risk that someone would be killed; it was therefore a case of intentional homicide. However, two elements which excluded criminal responsibility were present in the case. The first was the legitimate use of weapons, as set forth in Article 53 of the Criminal Code (“a State agent who uses or orders the use of weapons or any other means of physical force in the exercise of his or her official duties shall not be liable to punishment where he or she is obliged to do so in order to repel an act of violence or thwart an attempt to resist official authority”); the second element was self-defence.
101. The first issue to be determined was whether the use of a weapon had been necessary. The detailed reconstruction of the events suggested that M.P. had been in a situation of extreme violence designed to disturb public order and targeting the carabinieri, whose physical integrity had been directly threatened. In the judge's view, the danger had stemmed from the number of demonstrators and the overall methods of action (“modalità complessive dell'azione”) which made the acts of violence against M.P. and the other two carabinieri liable to endanger their physical integrity. In conclusion, the use of a firearm had been justified and the likelihood had been that its use would not cause serious harm, given that M.P. had “certainly fired upwards” and that the bullet had struck Carlo Giuliani only because its trajectory had been altered in a way that could not have been foreseen. The relevant passage of the decision reads as follows:
“The death of Carlo Giuliani from a bullet fired by a carabiniere who, in the course of a demonstration, made use of his weapon, requires above all that we establish whether Placanica's conduct was justified under Article 53 of the Criminal Code, which provides that 'a State agent who uses or orders the use of weapons or any other means of physical force in the exercise of his or her official duties shall not be liable to punishment where he or she is obliged to do so in order to repel an act of violence or thwart an attempt to resist official authority'. This is not the same as self-defence, but confers wider powers whereby the legitimacy of the response is not dependent on its proportionality to the threat, provided it does not exceed the bounds of 'necessity'; should this be the case, Article 55 of the Criminal Code, which makes unintentional excess punishable, is applicable, it being understood that even for State agents the use of a weapon is an extreme measure and that the least harmful option must therefore always be chosen. But where the use of a weapon is considered legitimate, provided the proportionality principle has been complied with, the State agent concerned cannot be held responsible for the fact that something more serious occurs unintentionally, in so far as the foreseeability of such an event is intrinsically linked to the risk inherent in the use of a firearm issued to a State agent, and that risk could be eliminated only by his refraining from using the firearm, the use of which is authorised by law (see case-law acknowledging the legitimate use by carabinieri of their weapons: as the officers had aimed at the tyres of a car in order to stop it escaping, they could not be held responsible under Article 55 of the Criminal Code for the unintentional killing of the vehicle's occupants – Court of Cassation, 22 September 2000, Brancatelli). The use of weapons or any other form of physical force (consisting therefore in physical violence against the person) is not punishable:
– where the act is committed in the performance of an official duty and stems from the need for the perpetrator to repel an act of violence or thwart an attempt to resist official authority;
– where it is specifically authorised by statute;
– in a general sense, and hence without the need to rely on a specific statute, responsibility for the act is excluded where it stems from the need to repel violence or thwart an attempt to resist official authority, whether or not the violence or resistance amounts to one of the offences contemplated in Articles 336 et seq. of the Criminal Code.
However, Article 53 provides for an exception to the provisions of Articles 51 and 52, which applies also to State agents and provides justification for the State agent's conduct even where he is not responding to the threat of an unjust offence against him. This specific exception also applies in the event of an obligation to perform a duty linked to his functions.
This provision, then, supplements Articles 51 and 52 of the Criminal Code by laying down autonomous rules governing the use of weapons and eliminating any uncertainty as to the conditions required by law in order for the State agent or individual not to be subject to punishment.
As already stated, the justification is broader than that of self-defence, and is more frequently applied in cases involving resistance than in cases of direct violence against the State agent; however, there is no doubt that the distinction between the two legal scenarios, precisely if the perpetrator of the offence is a State agent, can become difficult to define.
There can be no doubt, following the painstakingly conducted reconstruction of events, that Placanica, who was under orders to enforce public order, could quite legitimately make use of his weapon once the preconditions of the need to repel violence or thwart an attempt to resist official authority were met. Equally, there is no doubt that the situation with which Placanica found himself confronted was one of extreme violence designed to disturb public order and oppose the lawenforcement officers themselves, whose safety was directly threatened.
In the instant case, it was not a question of a need to repel an act of violence on the basis of a generic concept encompassing failure to comply with authority, but of a need to ward off the real threat of an unjust act of aggression directly targeting Placanica and the persons who were with him.
It is certain that, owing to the number of demonstrators and the very nature of the violent action being taken against Placanica and the crew of the Land Rover in which he was travelling, he faced the threat of serious physical injury, as clearly demonstrated by the injuries reported by Placanica and officer Raffone, since they were struck in the head and the face with large stones and elsewhere on their bodies by blows administered by planks of wood, beams and sticks which were thrust violently through the broken windows of the jeep.
The situation, then, was one of grave danger; this is established beyond dispute not just by the video and photographic evidence in the file, but also by the statements of those who participated in the attack.
We need only recall the description of the moments in question by the anonymous anarchist and the words of some of those directly involved in attacking the jeep:
'... I tried to escape down a side street and found myself, with about 400 people, in the bit of street leading to Piazza Alimonda, where I hoped the situation would be calmer and I'd be able to catch my breath ... almost as soon as we entered the side street we found ourselves facing fifty or so carabinieri who, seeing me running towards them, took fright and fled after spraying us using small tear-gas canisters.
We kept running, the carabinieri in front and us behind, until we reached Piazza Alimonda. That was where the two carabinieri jeeps drove between us and them, stopping us and allowing the officers to run off.
Of the two jeeps that arrived, one quickly took up position with the cordon of police and carabinieri stationed in the part of Via Caffa close to Piazza Alimonda; the other, for some reason I couldn't understand, drove, with its back window smashed in, into a rubbish bin which became wedged between the jeep and the wall.
At that point I was beside the jeep; I could see several demonstrators crowding around the vehicle, needing to get four hours of fear and frustration out of their systems ...
I was watching what was happening around the jeep and realised that the carabiniere sitting inside was brandishing his pistol. I heard him shout “Pigs, bastards, I'll kill the lot of you!”. I turned round and called out that he had a gun, trying to warn the others of the danger. At that moment Carlo Giuliani, whom I didn't know at the time, was near me and looking down at the ground. As I ran towards the street where I wanted to go, I heard shots. I turned round and saw the body of a young man on the ground, the others who had been next to the vehicle stopped and moved away ... I think that several seconds went by between the moment when I saw the pistol and when I heard the shots, during which the carabiniere kept shouting “I'll kill the lot of you!”. I would add that, before shooting at the man I later knew to be Carlo Giuliani, the carabiniere had pointed the weapon at other people, in particular at the young man wearing a scarf and a black helmet who, realising like me that there was a gun, ran away out of the line of fire'. Later on, during the same interview, he changed his story, saying that 'we were trying to get to a place where some people said there was no one; in Via Caffa, in fact, there were forty carabinieri, it was strange, they seemed to be lost ... It must have been fifty metres to Piazza Alimonda; there were forty of them, between 400 and 500 of us. Almost as soon as they saw us they sprayed us with tear gas, firing in threes into the air ... At that moment they fled, we were fifteen or twenty metres away ... I didn't throw any stones or hit the jeep ... I fired a pebble from about fifty metres ... I might have kicked the jeep a few times, but to say that I picked up something, a piece of iron, and hit the jeep, I didn't do that ... I might have thrown a stone, I don't know, in any case without intending to hurt anyone, more than anything I was afraid ... You know, if someone came at me pointing a gun, I could imagine that I'd pick up the fire extinguisher to get the weapon off him, for instance, I can understand it, I can imagine ... I didn't go there with the intention of attacking a jeep ... I don't think I stayed around the jeep for more than fifteen or twenty seconds, just long enough to see this carabiniere on the side who then turned, yes, before this photo, he turned, I was looking in the direction of this young guy with the purple scarf who spoke English. While I was looking I took off my scarf and started calling out that we should run, and fifteen seconds after the photo was taken I heard the shots ... Fifteen or so people ran with me, the others stayed around ... The jeep collided front-on with a rubbish bin, with a window already smashed in and this person stretched out inside with his arm holding up the shield against the side window – as we're looking at the jeep, it's the left window – and with the gun in his hand ... I'm telling you that we saw the jeep and probably, I say probably because I can't remember what went through my head at that moment, I can't remember. Today, I say 'I was running away', in my state of mind at that moment, probably – also because all the others were there – I thought there were far fewer people, I saw the enemy in the jeep, in the carabinieri jeep, and I may have thrown two stones at it ... If I'd wanted to hurt someone, I would have used the wooden beams I found, sticks, a sledgehammer, whatever, and I'd have gone behind to hit the jeep where the carabiniere was at the window, like the guy who tried to throw a stone at his face, and I didn't do that ... If I'd been planning, since I arrived in the street at one o'clock, to hurt someone, in this case one of the law-enforcement officers, I'd have had a very good opportunity, I'd have had a fantastic opportunity to hurt someone, and I didn't ...'. (Interview of Predonzani by the public prosecutor dated 6 September 2001).
In order to understand what really happened on Piazza Alimonda, it is also useful to study the statements made by Massimiliano Monai, who reported to the public prosecutor's office of his own accord on 30 August 2001, and stated as follows:
'... During the clashes, during the chaos, when they were charging us again, at one point we were close to Carlo Giuliani, anyway I was near Ottavio Barbieri ... I was trying to do something, to retreat backwards or go forwards, but I couldn't go anywhere: they were in front of us. Behind, there was a crowd of people throwing stones. At that point, something was happening, we were all there with a few people I don't know, some of them had balaclavas, some were like me, others had headscarves, we saw the carabinieri retreating ... I saw some people throwing small stones at the carabinieri. The carabinieri were running back; there was one group moving forward and a group trying to surround them; we pulled back, throwing stones ... The carabinieri were running back and people were throwing stones at them ... Well, they definitely got closer to us, we were running away ... At that moment the carabinieri left, we stopped and these two jeeps arrived at top speed, I don't know why. Anyway, they drove towards us, so obviously we ran off; of the two jeeps, one reversed from the church and managed to get away, the other did a U-turn and got stuck. We all threw ourselves on it, as you can see; there, twenty metres away, I saw this wooden beam, I picked it up and hit the jeep three times, but not the window, because it was already smashed when I arrived. I hit the arriving jeep three times, then I took the stick, the window was already broken and the carabiniere was there looking at me ... The one who didn't shoot, the one who saw me with the beam ... I didn't see anything, not even the gun, nothing, then, leaving the stick and turning round, I heard someone say 'Come on, we might be able to save him, come on' and 'Murderers, murderers, they've killed him'. I hit the van three times, I pulled back, there were two carabinieri, the one who hadn't fired who was looking at me, I swiped at him with the beam, I don't even know if I got him, I might have hit him in the side. He ducked down to take cover, I stopped, I let go of the beam; in the meantime, people carried on throwing stones. He fired and I was still there, when I threw the beam, I didn't run away ... When I threw myself against him, that's when the guy fired ... It was they who attacked us with the Land Rovers, that's different. The security forces were retreating on foot and we were running, we were practically nose to nose, they went back as far as possible, we stopped and the two jeeps came towards us. Then they reversed and the jeep stopped, next we had the ten seconds of madness, with all the people who were there. I wouldn't have killed anyone, I'm not a criminal ... With all the stones that were being thrown, I didn't hear the shots being fired ... Someone shouted 'Bastards, go away!” for about ten seconds...' When asked how many people had been close to the jeep, he replied 'Lots'.
The photographs in the file provide ample evidence of the violence described by the demonstrators themselves.
Photographs 16 to 20 clearly show a fire extinguisher which, having been thrown at the smashed rear window of the jeep, hits Placanica's right foot. The latter is clearly leaning over the spare wheel in an attempt to prevent the fire extinguisher from reaching the inside of the jeep. This is the same fire extinguisher which, a few seconds later, Carlo Giuliani picks up off the ground, raising it above his head in order to throw it once more at the inside of the jeep, as someone, possibly even Giuliani himself, had tried to do moments earlier, according to the statement made to the police on 23 July 2001 by Ernesta Neri, manager of the Q8 petrol station in Via Tolemaide. Ms Neri stated that, shortly after 4 p.m., she had observed from her home a young man wearing a dark balaclava, a white t-shirt and dark trousers, leaving the petrol station with a fire extinguisher whose contents he emptied, and then turning down Via Caffa. She later recognised the portable extinguisher found next to the body of Carlo Giuliani as being the same one.
The violence of the attack by large numbers of demonstrators, the constant barrage of stones to which the vehicle was subjected and which caused physical harm to its passengers, as noted by the forensic medical reports, the aggression towards the passengers by the demonstrators, who continued to surround the vehicle at very close quarters while thrusting hard objects inside, and the consequent persistence of a dangerous situation, undeniably amounted to a real and unjust threat to the personal integrity of Placanica and his colleagues, one which certainly called for a defensive reaction that was bound to culminate in his using the only means at his disposal: his weapon.
Giuliani's action was not an isolated act of aggression, as suggested by the family's lawyers, but simply one phase in a violent attack on the jeep by the large numbers of persons who had surrounded it and were trying to turn it over and, probably, to open the door, as stated by some of those present at the time of the events, at the risk of causing direct and more serious injuries to the vehicle's occupants.
On the basis of the hypothesis, now proven, that the shot fired by Placanica was fired upwards, there can be no doubt that the latter's conduct, which resulted in the death of Carlo Giuliani, is covered by the provisions of Article 53 of the Criminal Code, as the carabiniere fired two shots directly upwards, after numerous unsuccessful warnings to end the violence, and one of the objects thrown deflected the bullet, as the result of a wholly unforeseeable event, causing the death of Carlo Giuliani.
All the evidence produced by the investigation, which was undoubtedly conducted thoroughly, therefore enables us to rule out with certainty the possibility that Placanica deliberately aimed his shots at Carlo Giuliani. However, even had that proved to be the case, there can be no doubt that the carabiniere, who was authorised to use firearms, with the risks inherent in the use of such instruments, found himself facing a genuine threat to his life or physical integrity and those of his colleagues, a threat which had already materialised in the form of actions threatening officers' physical integrity and which were becoming more and more violent. Hence, he could legitimately have aimed his weapon at the attackers in order to prevent them from continuing their actions, and even sought to inflict limited injury (for instance, by firing shots designed not to hit any vital organs), since it was not a case of passive resistance, nor had the assailant taken a hostage as a human shield – the only cases in which legal commentators and the case-law are united in excluding the legitimate use of a weapon directly against the aggressor.
On the basis of the above considerations we can therefore conclude that Placanica's action was justified under Article 53 of the Criminal Code, particularly since the use of his weapon, which was absolutely essential, was adapted in order to present the minimum danger possible, given that the shots were certainly fired upwards and that it was only as the result of an unforeseeable change in trajectory that one of them struck Carlo Giuliani.”
102. The judge next considered it necessary to determine whether M.P. had acted in self-defence, given that this was a “more stringent” test for excluding responsibility.
In that connection that judge took the view that M.P. had rightly perceived a threat to his physical integrity and that of his colleagues, and that the threat had persisted on account of the violence of the context. In the judge's opinion, in assessing whether M.P.'s response had been necessary and proportionate, Carlo Giuliani's situation and action (lifting up an empty fire extinguisher) could not be viewed in isolation. On the contrary, his action had to be considered as one phase in a violent attack on the jeep by a crowd of demonstrators. The attack had not been perpetrated by Carlo Giuliani acting on his own, but by a crowd of assailants. Hence, M.P.'s response had to be viewed in relation to the latter in order to be assessed in its proper “context”.
In view of the number of assailants, the means used, the sustained nature of the violence, the injuries to the carabinieri in the jeep and the vehicle's difficulty in leaving the square due to engine trouble, M.P.'s response could be said to have been necessary. Furthermore, it had been appropriate given the level of violence.
In that connection the judge said that there was no doubt that, had M.P. not taken out his weapon and fired two shots, the attack would have continued. She further stated that if the fire extinguisher – which M.P. had already kicked away once – had landed in the jeep, it would have caused serious injury to the occupants. The judge said that M.P. had had only one means of countering the attack: his firearm. She took the view in that connection that M.P. had made proportionate use of the weapon since, before shooting, he had shouted to the demonstrators to leave in an attempt to put a stop to their behaviour; he had then fired upwards. The judge concluded that M.P. had acted in self-defence. She added that the fact that M.P. could see Carlo Giuliani – as asserted by the prosecution authorities' experts and by the applicants – and that he had taken the risk of killing someone did nothing to alter that conclusion, given that M.P.'s action had been prompted by the need to defend the physical integrity of the jeep's occupants and had been proportionate to the importance of what was being defended and the means available to him in order to defend it.
103. The decision to discontinue the proceedings read as follows:
“Placanica's conduct has to be assessed also in the light of the persistence of the most restrictive conditions laid down by Article 52 of the Criminal Code in order to ascertain whether, with regard to the factual circumstances and the response to them, it is possible also to invoke the elements needed to satisfy the more stringent conditions for claiming self-defence. The factual circumstances and the context in which Placanica had to act have been described at length. There can be no doubt that in such a situation, comparable to the situation in the nearby Corso Torino which had led shortly beforehand to an armoured vehicle being set on fire after a Molotov cocktail was thrown inside it, Placanica was under the firm impression that there was a threat to his safety and that of his colleagues, a threat which had already materialised in the form of injuries (as revealed by the documents in the file and the injuries reported by the jeep's occupants), and that the danger continued despite his having issued repeated warnings while displaying his weapon. One has only to observe the numerous photographs showing the jeep still surrounded by demonstrators smashing in the windows with sticks and iron bars which they are thrusting inside the vehicle with the clear aim not just of damaging the vehicle by way of protest, but of hurting the crew, and throwing a huge number of stones at the vehicle, most of which reached the inside and hit the occupants, in order to gain some idea of the very real violence being unleashed and the subsequent injury which could have been caused to the vehicle's occupants. It is not possible either to support the hypothesis, put forward by the injured party's lawyers during the hearing, that Placanica's head injuries could have been caused by his having knocked against the internal levers of the flashing light on top of the jeep rather than by the demonstrators' actions. Quite apart from the objective fact that numerous bloodstained stones were found inside the jeep, the lever of the flashing light on the roof is covered in plastic and inserted in a ball-and-socket joint covered with a protective cap which is used to direct the light. The very fact that the lever is connected to a ball-and-socket joint means that the whole structure lacks the necessary rigidity to cause injuries to passengers' heads, still less injuries with abrasions of the kind reported by Placanica. Coming back to the actual situation, there can be no doubt that the response was necessary in view of all the surrounding circumstances and in particular the number of assailants, the means they were using to attack individuals, the length of time for which the violence continued despite repeated warnings from the carabinieri, the injuries already sustained by the latter and, lastly, the difficulty of leaving the scene given that the jeep's engine had stalled (a move that was not required but was nevertheless attempted). It follows that even if we assess whether the defensive reaction was commensurate with the attack being perpetrated in terms of the substantial equivalence of the interests under threat, our conclusion cannot but be positive, as the attack on the carabinieri jeep took the form of actions which were not only dangerous, but in themselves amounted to a violation of the rights and, in particular, the physical integrity of the vehicle's occupants. Furthermore, it is beyond dispute, in the light of the factual circumstances, that had Placanica not drawn his weapon, threatening the demonstrators and then firing the two shots, the attack would have continued and would have had further, undoubtedly more serious, consequences; similarly, if the fire extinguisher which Placanica had already kicked away once had landed inside the jeep and hit the already injured carabinieri, it would have caused very serious injury, or worse. The presence of real danger and of an unjust attack was therefore borne out not just by the level of risk but by the fact that the attack was already in progress, and it must next be ascertained whether the requirement of proportionality was met, in terms also of the means available to the person under attack and the manner in which those means were deployed. As to whether the means of defence were proportionate to the attack, the Court of Cassation has specified on a number of occasions that, for the purposes of determining whether an individual acted in self-defence, the decision as to proportionality, which must be taken by reference to the means available to the person under attack and the interests being protected, cannot be qualitative and is by its nature relative. It is invariably a question of balancing the interests of the assailant and those of the person under attack who, in defending himself, is not in a position, in the specific situation, to make a precise assessment of the real danger and the effects of his response, with the result that the principle of proportionality is not infringed even if the harm to the assailant would be slightly in excess of the threatened harm to the person being attacked. (In the case in question, with regard to the plea that was accepted, the accused had defended himself using a shotgun, the only instrument to hand at that moment, in order to counter the unexpected attack which the victim, armed with an iron bar approximately one metre in length, had previously unleashed on the accused's father and then on the accused himself, inflicting various injuries. Court of Cassation, First Section, judgment no. 08204 of 13 April 1987 – Catane). The Court of Cassation further found that, as regards the notion of self-defence, the expressions 'need to defend' and 'provided that the defensive response is proportionate to the attack', contained in Article 52 of the Criminal Code, should be taken to mean that the response must be, in the circumstances, the only one possible in the sense that it could not be replaced by another, less damaging response equally capable of protecting the right under attack (whether of the person in question or another person) (Court of Cassation, First Section, judgment no. 02554 of 1 December 1995 – M.P. and Vellino). These principles, on which the established case-law and most legal commentators are in agreement, when applied to the factual circumstances surrounding the tragic death of Carlo Giuliani, also enable us to conclude that the requirement of proportionality between the means of attack available to the assailants and the means available to the persons under attack was met. This conclusion is justified in view of the fact that the concept of proportionality must make reference not just to the competing interests at stake, as already mentioned, but also to the means used to defend them. Mario Placanica had only one means of dealing with the violence against him and the attack on his physical integrity, not to say his life, and that of his colleagues: his weapon. In this respect also the factual findings suggest that in using that means of defence, he adapted it in order to cause the minimum harm to his assailants while attempting to deter them from taking action and make them desist. The Court of Cassation has even stated that, 'for the purposes of determining whether the individual acted in self-defence, an assessment must be made of the proportionality between the defensive means available to the person under attack and the means actually deployed – where only one means is available but it can be used in a varying and calibrated manner – in order to compare the different deployment options available and the option actually chosen in the light of the method of attack or its foreseeable consequences. Such a situation is in every respect identical to a situation in which a comparison has to be made between a variety of means available and the means actually deployed. That is why the use of a firearm as a means of defence should be confined, where the attack is aimed at causing maximum harm to the person's physical integrity, to displaying the weapon and one's resolve to make use of it, while firing only into the air and on the ground, or in the direction of the assailant but taking care not to hit him or, at most, to hit him only in parts of the body not containing vital organs, and hence with the sole aim of deterring or wounding, but not of causing death' or, to put it another way, 'with the sole aim of offering resistance or damaging the assailant's physical integrity' (Cass. 20 September 1982 – Tosani). Notwithstanding the fact that numerous photographs show the jeep surrounded by demonstrators, with Placanica's arm sticking out and brandishing the weapon, and the fact that the statements in the file made by the person under investigation and also by the assailants themselves testify to the carabiniere's repeated warnings to the demonstrators to disperse, the same photographic material clearly shows that these attempts to deter the assailants had no effect on the demonstrators, who continued to display extreme violence, eventually prompting Placanica to make use of his weapon, his only available means of countering the violence. What is more, Placanica's conduct appears to have complied fully with the proportionality requirement as regards the manner in which he deployed the means at his disposal bearing in mind that, had he wished to be sure of injuring one or other of his assailants, he could have pointed the weapon at the side windows outside which numerous demonstrators had gathered, whereas the complex technical findings show that the shots were certainly fired upwards; only as the result of a tragic turn of events did the first shot cause the death of the young Mr Giuliani. Consequently, whether Placanica had a partial view of Giuliani, as the injured party's lawyers maintain (a hypothesis also entertained by the prosecution authorities' experts), or whether, as seems more likely, he really did not see him and fired from the highest point which his position would allow, possibly accepting the risk that the shot might hit somebody, his action appears justified on grounds of self-defence, given that the intentional element of what occurred, whether it was planned or simply anticipated, was undoubtedly determined by the need to defend rights that were being unjustly violated, and that the defensive response remained within the bounds of proportionality, in terms of both the value of the interests at stake and the means available to protect them.”
104. The requests for additional investigation made by counsel for the applicants were rejected by the judge in their entirety for the reasons set out below.
105. As to the request concerning the forensic medical report on the causes of Carlo Giuliani's death, seeking in particular to ascertain whether the latter had still been alive when the jeep drove over him and, accordingly, whether the investigative methods used had been scientifically sound:
“It has already been stated that there is no evidence in the file capable of raising doubts as to whether the checks were carried out thoroughly and the investigative methods used by the experts were sound; accordingly, the additional checks requested are unnecessary. It is further observed that the injured parties were offered the opportunity of participating in the autopsy on the young man's body with their own experts, and hence of satisfying themselves that the investigative methods used were correct, but chose not to avail themselves of that possibility or to carry out their own examination of the young man's remains. On the contrary, the body was cremated scarcely three days after his death, thereby rendering any subsequent examination impossible, even assuming that it would have served any purpose (which was not the case).”
106. As to the request for police chief De Gennaro and carabinieri second lieutenant Zappia to be examined on the subject of the directives issued with a view to maintaining public order, and the lawfulness of the use of “thigh holsters” of the kind from which M.P. had drawn the weapon that fired the fatal shot:
“This examination too seems wholly inappropriate in terms of investigating the tragic events leading to the death of Carlo Giuliani, given that the directives issued with a view to the maintenance of public order cannot but be of a general nature and certainly do not encompass instructions governing unforeseeable situations involving direct attacks on officers of the kind to which officer Placanica was responding. The latter's conduct, as stated on several occasions, was justified both on the basis of legitimate use of a weapon and the more stringent conditions for claiming selfdefence. As to the request to investigate the lawfulness of the use of “thigh holsters” and the detailed arrangements governing their use by carabinieri, it is not clear what this information would add to the investigation, as the manner in which Placanica was wearing the pistol is of no relevance given that, in the situation described, he could legitimately make use of the weapon irrespective of where he was wearing it or where he drew it from.”
107. Regarding the request to trace the person who threw the stone that may have deflected the bullet, with a view to obtaining evidence from him or her concerning the trajectory of the stone:
“This is impossible to verify in practice, even were it to be considered necessary, as it is unrealistic to imagine that a demonstrator would follow the trajectory of a stone after throwing it in order to make sure that it had reached its target; the demonstrators were more concerned with finding new hard objects to throw at the law-enforcement officers.
In addition, even allowing for the possibility of such evidence being taken from an unknown demonstrator who, paradoxically and unintentionally, caused the death of a fellow demonstrator, it would be impossible to identify the person concerned and his or her statements would in any event be irrelevant in relation to the existing technical findings.”
108. Regarding the request for further examination of the demonstrator M. Monai concerning the conduct of the carabinieri inside the Defender jeep, the number of demonstrators around the vehicle and the person inside the jeep who actually seized the weapon, in the light of the statements made by Monai during an earlier interview; also regarding further examination of E. Predonzani concerning the same circumstances, Carlo Giuliani's position before he was struck by the fatal bullet and the number of the jeep's windows that were broken:
“Any further examination would serve no purpose whatsoever, given the statements made by Monai and Predonzani very shortly after the events – while those events were fresher in their minds than would be the case today – when they reported of their own accord to the public prosecutor's office in order to give evidence, to the best of their knowledge, concerning the events in which they had played a part and the tragic death of Carlo Giuliani. These statements contain extremely precise details which have been confirmed by the video footage and photographs in the file, with the result that they provide important confirmation of the findings of the technical investigations. The various statements made by Predonzani and, in particular, Monai, to the press and on television, on the other hand, have no legal value and it is not necessary in any case to shed further light on their content in view of the precise reconstruction conducted immediately after the events, which was confirmed by objective data such as photographs and film footage. It does not appear relevant either to establish how many of the jeep's windows were broken, as it is beyond dispute that some of the right-side windows and the rear window were smashed.”
109. Regarding the request for evidence to be taken from Marco D'Auria, supposedly to confirm that no Molotov cocktails were thrown on Piazza Alimonda, contrary to what was suggested by M.P., and to determine how far away D'Auria was when he took the photograph on which the prosecution authorities' experts based their findings in conducting the ballistics reconstruction:
“This request does not appear capable, either, of making any contribution to the investigation, as the photograph taken by D'Auria was just one of the elements used to determine Giuliani's position when he was struck by the bullet. The distance between the victim and the jeep was calculated taking account of the presumed position of the persons shown in the photographs in relation to fixed elements such as street furniture and road signs, on the basis of which specific measurements were taken; this distance is confirmed by the statements of the persons who were next to Giuliani.
The assertion made in the request for further investigation that Placanica suggested that Molotov cocktails had been thrown on Piazza Alimonda is inaccurate. Placanica never maintained that Molotov cocktails had been thrown on Piazza Alimonda – he simply stated that he had been afraid they might be.”
110. With regard to the request for evidence to be heard from SergeantMajor Primavera as to when the hatchback window of the jeep had been smashed:
“There is no doubt that the window was not broken by Placanica's shot, as it is clear from the photos which show Placanica's hand brandishing the pistol in order to intimidate the demonstrators that it had already been broken – probably by a stone being thrown – well before Placanica fired the shot that killed Giuliani. The differing perception of one of the occupants of another jeep did not influence the reconstruction of the events, which were established in an indisputable and wholly objective manner.”
111. As to the request concerning access to the footage filmed on Piazza Alimonda by two carabinieri whose helmets were equipped with video cameras, “labelled and handed over to Colonel Leso”:
“The material in question is already in the file, as made clear by the communication from the Genoa carabinieri dated 13 September 2001 which records the handing-over to the public prosecutor's office of seventeen video cassettes, fifteen of which contain footage shot in various locations around the city – including Via Caffa – using video cameras attached to the helmets of certain carabinieri; the other two video cassettes contain images taken from the army helicopter.”
112. With regard to the request for carabiniere V.M. to be examined on the reasons why the bullet had lost its casing:
“The request from the injured party's lawyers is based on the unsolicited statements made by Mattioli in which he said that 'cutting the tips of bullets in order to make them fragment more easily [was] common practice' and that this automatically ruled out 'any intention to use firearms to intimidate. They [were] designed to kill on first impact'.
While the existence of this practice as it emerges from Mattioli's statement is noted, it is not clear what purpose would be served if Mattioli were to be examined by the public prosecutor's office, given that we already have the findings of the ballistics expert reports based on objective examinations. Since the possibility raised by Mattioli can only be considered as a reference to an improper practice which is not widespread, it is hard to see for what reason and on the basis of what objective information officer Placanica should be thought to have engaged in it, given, moreover, that the other bullets found in the magazine of his pistol were perfectly normal.”
113. Regarding the request for forensic examination of the jeep in order to determine the cause of the damage to the top part of its upright, above the second 'i' of the word 'Carabinieri':
“The inspection carried out to determine the origin of the damage caused to the hatchback, which was certainly caused by the large number of stones and hard objects thrown at the vehicle, has already been dealt with at length. There can be no doubt that the damage in question here came from the same source.
The additional examination requested would not therefore serve to dispel the doubts of counsel for the requesting party concerning the collision of the bullet with a stone, as it is not reasonable to assume that a single stone could have been thrown at the vehicle and dented it in several places, given that large numbers of objects were thrown at the scene and at the vehicles of the law-enforcement agencies and caused not only personal injury but also visible damage to the bodywork of the jeep.”
114. As to the request concerning the panel's examination of the spent cartridges seized with a view to checking which weapon they were fired from, seeking to extend the examination to include the weapons of all the lawenforcement officers present on Piazza Alimonda at the moment when Carlo Giuliani was struck by the bullet:
“This examination clearly serves no real purpose. It is beyond doubt, by Placanica's own admission and according to the findings of the expert reports, that the shot which killed Carlo Giuliani was indeed fired from Placanica's weapon.
The investigations conducted at the time by the public prosecutor's office in order to establish whether other law-enforcement officers had used their firearms in or around Piazza Alimonda on 20 July 2001 produced a negative response, except as regards the shots fired in Via Tolemaide, at the junction with Via Armenia, by the carabiniere Massimiliano Errichiello in order to intimidate and disperse some demonstrators armed with bars, stones and pickaxes who had surrounded another armoured vehicle and were throwing stones at it.”
115. As to the criticism by the applicants' lawyers concerning the fact that numerous steps in the investigation had been delegated to the carabinieri and that a considerable amount of evidence had been taken in the presence of members of the carabinieri, the judge found as follows:
“While such considerations may at first sight appear justified, they have no bearing on the events actually found to have occurred on Piazza Alimonda, resulting in the tragic death of young Giuliani, and whose dramatic unfolding has been reconstructed with the aid of the large volume of video footage and photographs in the file and the statements of the participants themselves. The wealth of these resources and details is such that no further attention can – or should – be devoted to other wholly irrelevant considerations.”
116. In the light of these findings, the investigating judge concluded that “it [had] been proven that the carabiniere M.P. [had] acted in circumstances justifying a decision not to prosecute and that there [were] no grounds for holding F.C. responsible in relation to the death of Carlo Giuliani”. The judge therefore issued a decision to discontinue the proceedings.
117. On 5 September 2001 a parliamentary commission of inquiry heard evidence from Mr Lauro, an officer of the Rome police, who had taken part in the public-order operation in Genoa.
118. Mr Lauro stated that the carabinieri had been equipped with throat microphones, enabling them to communicate very rapidly with one another.
When asked to explain why the law-enforcement officers stationed quite near to the jeep (fifteen or twenty metres away) had not intervened, Mr Lauro replied that the men had been on duty since the morning and had been involved in several clashes during the day. He added that he had not noticed at the time of the events that there was a group of carabinieri and police officers who could have intervened.
As to the function of the two jeeps, Mr Lauro explained that they had brought fresh supplies at around 4 p.m. and had left and then returned about an hour later to see if anyone had been injured.
Mr Lauro also said that he had called an ambulance for Carlo Giuliani as no doctor had been present at the scene.
119. On 20 September 2001 a group of parliamentarians called on the government to explain why law-enforcement officers being deployed on public-order operations were equipped with live ammunition rather than rubber bullets. The parliamentarians advocated the use of the latter, arguing that they had been used successfully on many occasions in other countries.
The government spokesman replied that the legislation made no provision for that option and that, moreover, it had not been proven that rubber bullets did not also entail very serious consequences for the victim. Finally, he said that the possibility of introducing non-lethal weapons was currently being examined.
120. On 13 March 2008 the Genoa District Court made public its judgment following the trial of twenty-five demonstrators on a number of charges (including criminal damage, theft, destroying property, looting and acts of violence against law-enforcement officers) in relation to the events of 20 July 2001. The Ministries of the Interior, Defence and Justice, and the government, had joined the proceedings as civil parties seeking damages. An appeal has been lodged against the judgment in question and the proceedings are pending.
121. This judgment helps shed light on the events of 20 July 2001 (see paragraphs 13-19 above). In the course of 144 hearings the Genoa District Court had the opportunity, inter alia, to hear evidence from large numbers of witnesses and to examine the abundant audiovisual material in detail.
122. In its conclusions the court held that the attack by carabinieri on the Tute bianche procession had been unlawful and arbitrary.
123. In reaching that conclusion, the court found it established that the Tute bianche demonstrators had not committed any significant acts of violence against the carabinieri who attacked them. The use of tear gas and the carabinieri advance towards Corso Torino had occurred without there being any real need to use force. The attack had been carried out against hundreds of persons who were doing no harm, and had not even been aimed at isolating and blocking off the few individuals engaged in throwing objects at the carabinieri, who were able to carry on undisturbed. Furthermore, no order to disperse had been given.
124. The District Court went on to find that the subsequent charge had also been unlawful and arbitrary. It had not been preceded by a warning to disperse, nor had it been ordered by the officer authorised to do so. It had been unnecessary: the footage showed that the demonstrators had been standing motionless behind Plexiglas shields and that no objects were being thrown by the participants in the march, apart from three objects fired from outside the crowd. In addition, the law-enforcement officers had had enough time (approximately one and a half minutes) to request instructions, but had not done so. Lastly, the march had been lawful and the demonstrators had not attacked the carabinieri.
125. The methods deployed had also been unlawful. The carabinieri had fired tear gas at chest height, a large number of demonstrators had sustained injuries caused by truncheons which did not conform to the regulations, and the armoured vehicles had knocked down the barricades and pursued members of the crowd on to the pavement with the clear intention of hurting them.
126. Accordingly, the District Court considered that the unlawful and arbitrary nature of the carabinieri's actions had justified the resistance shown by the demonstrators while tear gas was being used and during the charge on the procession. It had also justified the clashes which occurred in the side streets, Via Casaregis and Via Invrea, prior to 3.30 p.m., that is, prior to the point at which the carabinieri had acted on the order to stop and to allow the march to proceed. In conclusion, the court held that the accused's actions had been a “necessary response” to the arbitrary actions of the law-enforcement officers for the purposes of Article 4 of Legislative Decree no. 288 of 1944.
127. The court also forwarded the file to the public prosecutor's office on the ground that the statements by Mr Mondelli and two other lawenforcement officers to the effect that the attack had been necessary to counter the aggression shown by the demonstrators did not match the facts.
128. As to the demonstrators' conduct after 3.30 p.m., on the other hand, the District Court considered that it had no longer been justified by the actions of the law-enforcement officers, as the unlawful and arbitrary attack had come to an end. Consequently, although the demonstrators may have still felt a sense of abuse and injustice, their conduct at that stage had no longer been defensive but had been driven by a desire for revenge, making it unjustified and punishable.
129. With specific reference to the events on Piazza Alimonda, the Genoa District Court considered that the attack ordered by police officer Lauro against the group of demonstrators had been neither unlawful nor arbitrary. As a result, the ensuing violent reaction by the demonstrators, consisting in pursuing the carabinieri and attacking the jeep, could not be regarded as a defensive response to arbitrary conduct on the part of the lawenforcement agencies.
130. As to the conduct of the carabinieri in the jeep, the persons concerned might well have imagined that they were being subjected to an attempted lynching. The fact that the demonstrators in question – unlike the Black Bloc groups – did not have Molotov cocktails and had therefore not been in a position to set the vehicle on fire was a factor that could be appreciated with hindsight. The District Court found that the occupants of the jeep could not be blamed for not having followed that line of reasoning and having panicked.
131. In the District Court's view, Carlo Giuliani had been four metres from the jeep when he was shot and killed. In his statements, F.C. said that his gas mask had allowed him only a partial view. M.P. said that he did not understand why the vehicle he had boarded had not taken him to hospital but had followed the contingent. He had only been able to see what was happening inside the vehicle. When the shot was fired, he had been lying down with his feet pointing towards the rear door of the vehicle. He had pulled Raffone down on top of him and could not see his own hand; he was unable to say whether it had been inside or outside the jeep. In any event, he had fired upwards. The District Court judgment mentions that the expert Marco Salvi, who performed the autopsy on Carlo Giuliani's body, stated for his part that the trajectory of the fatal bullet indicated a direct shot (“la traiettoria rimandava ad uno sparo diretto”). As to the metal fragment lodged in the victim's body, Mr Salvi stated it had been very difficult to find.
132. Article 53 of the Criminal Code provides that “a State agent who uses or orders the use of weapons or any other means of physical force in the exercise of his or her official duties [shall not be liable to punishment] where he or she is obliged to do so in order to repel an act of violence or thwart an attempt to resist official authority. In any event, he or she shall not be liable where such action is taken to prevent criminal acts entailing massacre, shipwreck, flooding, aviation or railway disasters, intentional homicide, armed robbery and abduction... The law provides for other cases in which the use of weapons or any other means of physical force is authorised.”
133. Article 52 of the Criminal Code states that “[p]ersons who commit an offence when forced to do so by the need to defend their rights or the rights of others against the actual danger of an unjust attack [shall not be liable to punishment] provided that the defensive response is proportionate to the attack.”
134. Under Article 55 of the Criminal Code, in cases, inter alia, of selfdefence or legitimate use of weapons, where the person concerned has negligently (colposamente) overstepped the limits laid down by law or by the competent authority, or dictated by necessity, his or her conduct is punishable as unintentional conduct to the extent provided for by law.
135. Articles 18-24 of the Public Safety Code (Testo Unico) of 18 June 1931 govern public meetings and gatherings in public places. Where a meeting or gathering in a public place or which is open to the public is liable to endanger public order or safety, or where offences are committed, the meeting may be dissolved. Before such a meeting is dissolved, the participants are requested by the law-enforcement agencies to disperse. If the request is not complied with, the crowd is given three formal warnings to disperse. If these are not complied with or cannot be issued because of revolt or opposition, the police officers or carabinieri order the meeting or gathering to be broken up by force. The order is carried out by the police and the armed forces under the command of their respective senior officers. Refusal to comply with the order to disperse is punishable by a term of imprisonment of between one month and one year and by a fine of between 30 and 413 euros (EUR).
136. In February 2001 the Ministry of the Interior issued a directive to questori containing general provisions on the use of tear gas and truncheons (sfollagente). The use of this equipment must be ordered clearly and expressly by the head of the service after consultation with the questore. The personnel must be informed.
137. The relevant Articles of the Code of Criminal Procedure (“the CCP”) provide:
“Applications to join the proceedings as a civil party shall be made from the preliminary hearing stage ...”
“Injured parties shall exercise the rights and powers expressly afforded to them by law and may furthermore, at any stage of the proceedings, submit pleadings and, except in cassation proceedings, request the inclusion of evidence.”
“Injured parties may appoint a statutory representative for the exercise of the rights and powers afforded to them ...”
“Where the public prosecutor is conducting a technical investigation ... which calls for a specific competence, he or she may appoint and make use of the services of experts. The latter may not refuse to cooperate.”
“1. Where the technical investigation ... concerns persons, objects or places which may be subject to change, the public prosecutor shall inform the person being investigated, the injured party and the lawyers without delay of the date, time and place ... and of the possibility of appointing experts.
...
3. Any lawyers or experts appointed shall have the right to attend the appointment of the experts, participate in the technical investigation and make observations.”
“1. In the course of the preliminary investigation, the public prosecutor and the person being investigated [persona sottoposta alle indagini] may apply to the judge for the immediate production of evidence ...
2. The public prosecutor and the person being investigated may request the judge to order an expert examination, where this could entail suspension (of the trial) for at least 60 days if ordered during the trial.”
“1. Injured parties may request the public prosecutor to apply for the immediate production of evidence [incidente probatorio].
2. In the event that the public prosecutor fails to grant that request, he or she shall give reasons for the decision and notify the same to the injured party.”
“1. Except in cases where an objection has been lodged against the request to discontinue the proceedings, if the judge grants the request for the proceedings to be discontinued he or she shall make an order to that effect and shall return the file to the public prosecutor. ...
2. If the judge refuses the request to discontinue the proceedings, he or she shall fix the date of the private hearing and shall inform the public prosecutor, the person under investigation and the injured party accordingly. The procedure shall be conducted in accordance with Article 127. The documents shall be deposited with the registry up to the day of the hearing, and copies of them may be made by counsel.
3. The judge shall inform the public prosecutor at the Court of Appeal of the hearing.
4. After the hearing, the judge may issue an order indicating to the public prosecutor the additional investigative measures he or she considers necessary and shall lay down a time-limit.
5. Where no additional investigative measures are required and the judge rejects the request to discontinue the proceedings, he or she shall request the public prosecutor to draw up the indictment within ten days...
6. An appeal against the decision to discontinue the proceedings shall lie to the Court of Cassation solely on grounds of nullity within the meaning of Article 127 § 5.”
“1. When objecting to the request to discontinue the proceedings, the injured party shall request that the investigation be continued. The injured party shall indicate the purpose of further investigation and request the inclusion of evidence, failing which the objection shall be declared inadmissible.
2. Where the objection is declared inadmissible and the suspicions are unfounded, the judge shall issue an order discontinuing the proceedings and shall return the file to the public prosecutor.
3. In cases not covered by the second paragraph, the judge shall make a decision in accordance with Article 409 §§ 2, 3, 4 and 5. If there are several injured parties, notice shall be served only on the party that lodged the objection.”
138. Article 116 of the implementing provisions of the CCP pertaining to investigations into deaths that appear to have occurred as a result of a crime provides:
“Where it is suspected that a person died as a result of a crime, the public prosecutor shall verify the cause of death and, should he or she consider it necessary, order an autopsy in accordance with the procedure laid down in Article 369 of the Code or by applying for the immediate production of evidence...
... The burial may not take place without an order from the public prosecutor.”
139. Article 79 of Presidential Decree no. 285 of 10 September 1990 stipulates that cremation must be authorised by the judicial authority where death occurred suddenly or in suspicious circumstances.
140. The relevant parts of these principles, which were adopted on 7 September 1990 by the Eighth United Nations Congress on the Prevention of Crime and the Treatment of Offenders, provide as follows:
“1. Governments and law enforcement agencies shall adopt and implement rules and regulations on the use of force and firearms against persons by law enforcement officials. In developing such rules and regulations, Governments and law enforcement agencies shall keep the ethical issues associated with the use of force and firearms constantly under review.
2. Governments and law enforcement agencies should develop a range of means as broad as possible and equip law enforcement officials with various types of weapons and ammunition that would allow for a differentiated use of force and firearms. These should include the development of non-lethal incapacitating weapons for use in appropriate situations, with a view to increasingly restraining the application of means capable of causing death or injury to persons. For the same purpose, it should also be possible for law enforcement officials to be equipped with self-defensive equipment such as shields, helmets, bullet-proof vests and bullet-proof means of transportation, in order to decrease the need to use weapons of any kind.
...
9. Law enforcement officials shall not use firearms against persons except in selfdefence or defence of others against the imminent threat of death or serious injury, to prevent the perpetration of a particularly serious crime involving grave threat to life, to arrest a person presenting such a danger and resisting their authority, or to prevent his or her escape, and only when less extreme means are insufficient to achieve these objectives. In any event, intentional lethal use of firearms may only be made when strictly unavoidable in order to protect life.
10. In the circumstances provided for under principle 9, law enforcement officials shall identify themselves as such and give a clear warning of their intent to use firearms, with sufficient time for the warning to be observed, unless to do so would unduly place the law enforcement officials at risk or would create a risk of death or serious harm to other persons, or would be clearly inappropriate or pointless in the circumstances of the incident.
11. Rules and regulations on the use of firearms by law enforcement officials should include guidelines that:
(a) Specify the circumstances under which law enforcement officials are authorized to carry firearms and prescribe the types of firearms and ammunition permitted;
(b) Ensure that firearms are used only in appropriate circumstances and in a manner likely to decrease the risk of unnecessary harm;
(c) Prohibit the use of those firearms and ammunition that cause unwarranted injury or present an unwarranted risk;
(d) Regulate the control, storage and issuing of firearms, including procedures for ensuring that law enforcement officials are accountable for the firearms and ammunition issued to them;
(e) Provide for warnings to be given, if appropriate, when firearms are to be discharged;
(f) Provide for a system of reporting whenever law enforcement officials use firearms in the performance of their duty.
...
18. Governments and law enforcement agencies shall ensure that all law enforcement officials are selected by proper screening procedures, have appropriate moral, psychological and physical qualities for the effective exercise of their functions and receive continuous and thorough professional training. Their continued fitness to perform these functions should be subject to periodic review.
19. Governments and law enforcement agencies shall ensure that all law enforcement officials are provided with training and are tested in accordance with appropriate proficiency standards in the use of force. Those law enforcement officials who are required to carry firearms should be authorized to do so only upon completion of special training in their use.
20. In the training of law enforcement officials, Governments and law enforcement agencies shall give special attention to issues of police ethics and human rights, especially in the investigative process, to alternatives to the use of force and firearms, including the peaceful settlement of conflicts, the understanding of crowd behaviour, and the methods of persuasion, negotiation and mediation, as well as to technical means, with a view to limiting the use of force and firearms. Law enforcement agencies should review their training programmes and operational procedures in the light of particular incidents.
...”
141. The relevant part of the CPT report on its visit to Italy in 2004, published on 17 April 2006, states:
“14. As far back as 2001 the CPT began a dialogue with the Italian authorities concerning the events that took place in Naples (on 17 March 2001) and in Genoa (from 20 to 22 July 2001). The Italian authorities have continued to inform the Committee of the action taken in response to the allegations of ill-treatment made against the law-enforcement agencies. In that context the authorities furnished a list during the visit of the judicial and disciplinary proceedings in progress.
The CPT wishes to be kept regularly informed of the progress of the abovementioned proceedings. In addition, it wishes to receive detailed information on the measures taken by the Italian authorities to prevent the recurrence of similar episodes in the future (relating, for instance, to the management of large-scale public-order operations, training of supervisory and operational personnel and monitoring and inspection systems).
15. In the report on its visit in 2000, the CPT recommended that measures be taken as regards the training of law-enforcement officers, with more particular reference to incorporating human rights principles in practical training – both initial and ongoing – concerning the management of high-risk situations such as the arrest and questioning of suspects. In their response, the Italian authorities simply gave general replies concerning the “human rights” component of the training provided to lawenforcement officers. The CPT wishes to receive more detailed – and updated – information on this subject...”.
VIOLATED_ARTICLES: 2
NON_VIOLATED_ARTICLES: 2
38
